Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 1 of 65




             EXHIBIT N
         Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 2 of 65



                                   UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF PENNSYLVANIA


MARTHA JULIA HIDALGO VILLAFANE,                        §
Individually, As Executor and as Personal              §
Representative of the Estate of Martha Erika           §
Alonso Hidalgo, et al.,                                §
                                                       §
                   Plaintiffs,                         §   Civil Action No. 2:20-cv-06393-RBS
          v.                                           §
                                                       §
AGUSTA WESTLAND PHILADELPHIA                           §
CORPORATION, et al.,                                   §
                                                       §
                   Defendants.                         §


                                 DECLARATION OF COLIN A. SOMMER


I, Colin A. Sommer, under penalty of perjury, make this declaration in support of Plaintiffs’ opposition to
Defendants Leonardo, S.p.A.’s and Agusta Westland Philadelphia Corporation’s motion to dismiss
pursuant to the doctrine of forum non conveniens and for failure to join a necessary and indispensable
party.


         1.        I am over the age of 18 years, have personal knowledge of the facts stated herein, and I
am competent to testify to the statements in this affidavit if called upon to do so.


         2.        I am the Vice President of Aeroscope, Inc., 11901 Allison St., Broomfield, Colorado
80020.        Aeroscope, Inc. is involved in forensic engineering, aircraft accident reconstruction,
manufacturing disputes, computer modeling, and failure analysis of airframes, engines, and aircraft
systems. My curriculum vitae is attached as Exhibit “1.”


         3.        In May 1997, I graduated from the University of Michigan, Ann Arbor, College of
Engineering with a Bachelor of Science in Engineering (BSE) in Civil & Environmental Engineering with
an emphasis in Structural Design. My curriculum at the University of Michigan included Material


                                                       1
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 3 of 65



Science for Engineers, Solid Mechanics, Thermodynamics, Fluid Mechanics, Structural Theory &
Design, Metal Structure Design, and Electrical Engineering. These classes along with my experience
investigating over 700 airplane and helicopter accidents provides the necessary engineering theory and
tools to scientifically analyze the design and operation of the electromechanical flight control system
components of the subject Agusta A109S helicopter. The course work completed for my engineering
degree included the same fundamental design principles and theory that Leonardo / Agusta Westland
utilized during the design process. I utilized my education and experience in arriving at my opinions in
this matter.


        4. I am a licensed professional mechanical engineer, Colorado Certificate # PE-43554. The 8-
hour Principles and Practices of Engineering Exam as required for professional licensure requires an
engineering degree from a 4-year accredited school, 4-years of engineering experience and completion of
the 8-hour Fundamentals of Engineering Exam.           I am also a member of the National Counsel of
Examiners for Engineering and Surveying (NCEES), which qualifies me for professional engineering
licensure in any State or Territory of the United States. My licensure also qualifies me to approve and
sign engineering drawings for electromechanical components of the subject helicopters flight control
system. My primary field of study and experience for professional engineering licensure is in Mechanical
Engineering Systems and Machine Design. These fields of study and the exam itself specifically cover
the following topics:


               a. Material Properties and Selections
               b. Strength of Materials
               c. Fatigue Theory
               d. Vibration Analysis
               e. Stress Analysis
               f.   Structural Analysis
               g. Mechanism Analysis
               h. Fluid Mechanics
               i.   Thermodynamic Properties & Cycles
               j.   Welding
               k. Fits & Tolerances
               l.   Bearings
               m. Gears
               n. Springs


                                                       2
          Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 4 of 65



             o. Shafts
             p. Fasteners
             q. Codes and Standards
             r.   Manufacturing Processes
             s. Quality Control


My professional mechanical engineering licensure and verification by NCEES are evidence that my work
experience, education, and qualifications in mechanical engineering are sufficient for professional
practice in the United States. Each of the foregoing areas of study is directly related to the fundamental
design concepts and engineering of the electromechanical flight control system components installed in
the subject Agusta A109S helicopter. Prior to taking and passing the Professional Engineering (PE)
exam, I completed the 8-hour Fundamentals of Engineering (FE) exam. The FE exam specifically
covered Fluid Mechanics, Thermodynamics, Heat Transfer, and Mechanical Design and Analysis; these
areas of study are also directly related to the design and operation of the components at issue in this
matter.    It is not required to be a former design engineer or employee of a specific component
manufacturer to possess the capability to analyze and evaluate the fundamental design concepts/principles
and ascertain the failure modes of that specific product. Design of the electromechanical flight control
system components are completely contained within the realm of mechanical engineering concepts and
theory.


          5. I was trained by the National Transportation Safety Board (NTSB) (2004) and the Southern
California Safety Institute (SCSI) (2005) in Aircraft Accident Investigation. The NTSB Academy was
assembled with the primary purpose of training its own governmental accident investigators prior to
entering the field. The SCSI is a private aviation accident investigation academy operated by former Air
Force Accident Investigators that train individuals from government and civil organizations from around
the world, including the United States Military, FAA, NTSB and a host of commercial airline operations.
Both accident investigation academies taught and I participated in specific courses on the following:


             a. Conducting accident investigations
             b. Biomedical investigations
             c. Accident Investigation Pathology
             d. Survival Factors
             e. Aircraft performance and Impact Kinematics
             f. Aircraft maintenance


                                                     3
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 5 of 65



            g. Weather
            h. Human factors
            i. Fracture analysis
            j. Aeromedical Investigations
            k. Failure Analysis of Airframes and Engines
            l. Mid-air Collisions
            m. In-flight Breakups
            n. Fault Tree Analysis
            o. Piston and Turbine Engine Failures
            p. Pre and post impact fire analysis
            q. Metallurgy and material science
            r. Investigation Methodology
            s. Causation Theory
            t. Wreckage pattern analysis
            u. Structural analysis
            v. Propeller analysis
            w. Aircraft structure and system design
            x. Aerodynamics


These courses specifically addressed the industry approved methodologies and techniques necessary to
properly investigate and ascertain the most likely cause of an aircraft crash.


        6. The methodology I employ in every accident investigation and reconstruction, including this
one, is in accordance with the guidance found in the publications and manuals that are the widely used
and universally accepted standards.      Included in the list of manuals used as guidance are:        The
International Civil Aviation Organization (ICAO) Manual of Aircraft Accident and Incident
Investigation; United States Air Force Guide to Mishap Investigation; The United States Navy Handbook
for Aircraft Accident Investigation; The National Transportation Safety Board (NTSB) Major
Investigation Manual; The Transport Safety Board of Canada Investigations Manual and the University of
Southern California Manual of Aircraft Accident Investigation. I have personally developed detailed
textual and visual publications on accident investigation methodology. I was responsible for the technical




                                                      4
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 6 of 65



content of Chapters 1 and 2 of the “Helicopter Crash Litigation”1 manual. Authoring industry accepted
and peer reviewed texts such as this one, as I have done, is one of the bases for meeting the requirements
for rules under Daubert. I have utilized the above knowledge, information, and experience in arriving at
my opinions in this matter. My investigation methodology has been accepted by numerous state and
federal courts (e.g., Westlaw Journal Aviation, January 20, 2012, Volume 29, Issue 24, “Most Claims
stand in pilot’s suit over Lycoming engine”).


         7.       I have been retained by the Plaintiffs in this case as an expert accident reconstructionist,
and I have reviewed the Final Accident Report/Probable Cause Report from the Mexican Agencia Federal
de Aviacion Civil (“AFAC”) with file No. ACCDTARA004/2018MMPB, concerning the crash of the
Agusta A109S helicopter, registration XA-BON (“the subject helicopter”) on December 24, 2018.


         8.       Based on my review of the AFAC Report, all indications are that the probable cause of
this crash was the failure of the #1 Stability Augmentation System (“SAS”) electromechanical roll linear
actuator; also referred to as ROLL SAS1. Failure of this component was due to a manufacturing defect,
design defect and/or failure of the manufacturer’s quality control system. Post-crash inspection of this
component revealed two loose screws inside the case where the control circuit board is located.

         9.       This type of linear actuator, part number 4012373-909, including the subject ROLL
SAS1, is manufactured, assembled and inspected by Honeywell International Inc. (“Honeywell”) in the
United States pursuant to Technical Standard Order TSO-C9c, which is granted by the United States
Federal Aviation Administration (“FAA”). Honeywell is located in Phoenix, Arizona. Attached hereto as
Exhibit “2” is a true and correct copy of the FAA TSO.


         10.      The stability augmentation system and associated actuators are included in the overall
FAA type certified helicopter. Attached hereto as Exhibit “3” is a true and correct copy of the FAA type
certificate data sheet (no. H7EU) for the subject helicopter. Defendant Leonardo, S.p.A. is the holder of
this type certificate.


         11.      The Mexican investigative authorities engaged the U.S. National Transportation Board
(NTSB) to assist in the investigation into the cause of the crash.               It is apparent that the Mexican
authorities ultimately focused on the subject helicopter’s flight control and stability augmentation system

1Robb, Gary C. (2010). Helicopter Crash Litigation. Tucson, Arizona: Lawyers & Judges Publishing Company, Inc. Part 1:
The Basics of Helicopter Structure, Operation and Performance and Part 2: Helicopter Crash Dynamics – Common Crash
Sequence and Impact Scenarios

                                                          5
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 7 of 65



components, and more specifically the SAS electromechanical roll linear actuators, because of the nature
of the helicopter’s rapid loss of control and inversion seconds before the crash.


        12.      The NTSB performed or arranged for a computed tomography (CT) scan of the subject
actuators, which revealed the two loose screws that are intended to secure the electronic control board to
the actuator. After the loose screws were identified, the subject actuators were dissembled at the facility
of the actuator’s manufacturer, Honeywell. The Honeywell facility utilized for the disassembly is located
in Boyne City, Michigan, in the United States. The findings from the disassembly and also of the testing
to determine the potential effects of the loose screws creating unintended circuitry in the controls of the
actuator are contained in Annex E of the AFAC report.


        13.      Annex E of the AFAC report documents that a loose screw such as occurred with the
subject SAS1 roll actuator can create an unintended and un-commanded hard-rollover of the helicopter
without pilot input.


        14.      The information and images contained in Annex E are consistent with the loose screws
having become displaced prior to the loss of control and crash of the subject helicopter. Based on the
information and images in Annex E, it is likely that the screws were displaced due to improper
manufacturing, design, and/or quality control, which occurred in the United States.

        15.      It also appears, based upon the AFAC Report, that the subject helicopter’s manufacturer,
Defendant Leonardo, S.p.A., failed to properly warn operators and maintainers of this helicopter of the
dangers and serious risks of operating with only one functioning SAS electromechanical roll linear
actuator. There were no service bulletins/instructions, POH limitations, or other warnings related to the
danger of this condition besides a recent modification of the aircraft’s Master Minimum Equipment List
(MMEL) that was not sufficient to warn operators, maintainers or regulators of this danger.


        16.      I am aware of two similar crashes involving Agusta A109 helicopters involving un-
commanded movements of the roll and/or pitch linear actuators, both of which took place prior to this
crash. One took place in Alexandria, Minnesota in 2016, and the other took place in Eastland, Texas in
2012.   The helicopter’s manufacturer, Defendant Leonardo, S.p.A., and its’ United States affiliate,
Defendant Agusta Westland Philadelphia Corporation, would be aware of these crashes. Litigation
against Defendants Agusta Westland Philadelphia Corporation and Leonardo, S.p.A. arising from the
most recent crash is currently pending in the United States.


                                                      6
           Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 8 of 65



           17.       Title 14 CFR Part 21.3 requires the type certificate holder to report any failure,
malfunction, or defect in any product or article manufactured by it that it determines has resulted in an
“Any structural or flight control system malfunction, defect, or failure which causes an interference with
normal control of the aircraft for which derogates the flying qualities.” Although many components that
make up the flight control and stability augmentation system in the Agusta A109S are not physically
manufactured by Leonardo, the components are incorporated in Leonardo’s overall type design; thus,
Leonardo is responsible for reporting to the FAA malfunctions and defects found in all components of
their type certified helicopter that have caused a sudden loss of control. There is no indication that this
was done by the Defendants.


           18.       According to FAA Advisory Circular (AC) 20-109A, “The Service Difficulty Program is
an information system designed to provide assistance to aircraft owners, operators, maintenance
organizations, manufacturers, and the Federal Aviation Administration (FAA) in identifying aircraft
problems encountered during service.         The Service Difficulty Program provides for the collection,
organization, analysis, and dissemination of aircraft service information to improve service reliability of
aeronautical products. The primary sources of this information are the aircraft maintenance facilities,
owners, and operators.”2 Furthermore, “When a system component or part of an aircraft (powerplant,
propellers, or appliances) functions badly or fails to operate in the normal or usual manner, it has
malfunctioned and should be reported. Also, if a system, component, or part has a flaw or imperfection
which impairs function or which may impair future function, it is defective and should be reported.
While at first sight it appears this will generate numerous insignificant reports, the Service Difficulty
Program is designed to detect trends. Any report can be very constructive in evaluating design or
maintenance reliability.”3


           19.       The importance and validity of the SDR program is further detailed in a September 15,
2000, the Department of Transportation issued a final rule regarding Part 121, 125, 135, and 145
regulation relating to Service Difficulty Reports. “The FAA amends reporting requirements for air carrier
and certificated domestic and foreign repair station operators concerning failures, malfunctions, and
defects of aircraft, aircraft engines, systems, and components. This action was prompted by an internal
Federal Aviation Administration (FAA) review of the effectiveness of the reporting system and by air
carrier industry concern over the quality of the data being reported. The objective of the rule is to
improve the reporting system to effectively collect and disseminate clear and concise safety information


2   AC 20-109A, dated 4/8/93, Paragraph 4
3   AC 20-109A, dated 4/8/93, Paragraph 8b

                                                       7
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 9 of 65



to the aviation industry.” Furthermore, “The reports submitted by certificate holders and certificated
repair stations, known as service difficulty reports (SDR’s), provide the FAA with airworthiness
statistical data necessary for planning, directing, controlling, and evaluating certain assigned safety-
related programs. Currently, the Service Difficulty Reporting System (SDRS) is used in the following
ways:


         ▪    FAA Analysis of SDR Data
         ▪    To rapidly disseminate defect trends, problems, and alert information that could pertain to
              future aviation safety issues to appropriate segments of the aviation community and the FAA
         ▪    Whenever there is an accident, the Office of Accident Investigation draws on this data
         ▪    Supporting investigations into accidents and incidents
         ▪    National Transportation Safety Board (NTSB) personnel request data from the SDRS to
              assist in their accident investigations


Foreign countries and branches of the U.S. military services use the SDR data for research.” The digital
database is readily available through the FAA website and other 3rd party suppliers.


        20.      Liability discovery to investigate this manufacturing defect for this litigation will involve
laboratory examination of the electromechanical roll linear actuators in question and their associated
components, in a similar fashion to what was done by the National Transportation Safety Board as part of
the AFAC investigation.


        21.      I have been involved in investigating other aviation crashes that occurred in Mexico, and
in those cases, we were unable to locate a suitable lab for the kind of forensic examination required, and I
am not aware of any labs in Mexico that would be suitable for examining the subject roll actuators
required for this investigation.

        22.      Laboratory examination of the components in question will be required to take place in
the United States by the parties’ experts whether this case proceeds in United States or Mexico.

        23.      Manuals and other publications related to this aircraft are printed in English. This is
consistent with the sale documents attached to Defendants’ motion in Exhibit E, the Declaration of Emilio
Dalmasso, noting that the manuals for the subject helicopter were being provided in English, and with the
Minimum Equipment List used by the operator, Servicios Aereos de Altiplano, C.V. de R.L., being
published in English.

                                                        8
          Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 10 of 65



            24.      Leonardo Helicopters does not operate a sales, service or training facility in the country
of Mexico. Leonardo Helicopter USA is headquartered in Philadelphia, Pennsylvania which is also the
location of their training center and one of their primary service and support centers servicing North,
South and Central America.              They have an additional Gulf of Mexico Support Center located in
Broussard, Louisiana.4 Any documentation from an engineering and testing perspective that will be
necessary to the investigation will not be located in Mexico and will be much more easily accessed
through the closest geographic sales, service, training and support locations, which are in the United
States.



            I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.


            Executed this 6th day of May 2021 in Broomfield, Colorado.




                                                             Colin A. Sommer, P.E.




4   https://usa.leonardocompany.com/en/helicopters

                                                         9
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 11 of 65



                       Exhibit 1 – Curriculum Vitae of Colin A. Sommer, P.E.

CURRENT POSITION

Vice President and Aircraft Mishap and Failure Investigator with Aeroscope, Inc. Aeroscope, Inc.
performs engineering services related to aviation accident analysis, forensic engineering, computer
modeling, failure analysis and testing of airframes, engines, and aircraft systems. Aeroscope has
investigated in excess of 1000 aircraft accidents and incidents including the well-known crashes of TWA
800, United 232, United 585, Continental 1713, USAir 427, Alaska Airlines 261, Silk MI 185, Flash Air
604, SAS SK686, Air Algérie Flight 6289, Helios 522, Air France Flight 447, Comair Flight 5191, Egypt
Air Flight 990, Jenni Rivera Learjet 25, Troy Gentry Schweizer 269C, Malaysia Airlines Flight 370,
Kobe Bryant S-76B and the crashes that killed the former governor of Missouri and golfer Payne Stewart.
Aeroscope was also hired by the State of Florida to aid the criminal prosecution resulting from the crash
of Value Jet 592.

EDUCATION

     Bachelor of Science Engineering, Civil and Environmental Engineer
       - Emphasis in Structural Design
       - University of Michigan, Ann Arbor
       - Dean’s Honor List two semesters

     NTSB Academy, Washington DC, Aircraft Accident Investigator Training Program. Training
      included: Accident Investigation, Failure Analysis of Airframes and Engines, Mid-air Collisions,
      In-flight Breakups, Fault Tree Analysis, Piston and Turbine Engine Failures, Pre and Post impact
      Fire Analysis, Metallurgy, Pathology, Biomedics, Crash Survivability, Aircraft Performance,
      Impact Kinematics, Propeller Analysis, Aviation Weather, Aircraft Maintenance, and many
      others. (May 10, 2004)

     Southern California Safety Institute, Aircraft Accident Investigation Training Program. Training
      included: Investigation Methodology, Causation Theory, Wreckage Pattern Analysis, Aviation
      Operations, Weather, Aircraft Performance, Aircraft Maintenance, Human Factors, Crash
      Survivability, Structural Analysis, Fire Damage, Reciprocating and Turbine Engine Failure,
      Propeller Analysis, Metallurgy and Material Science, Aircraft Structure and System Design,
      Impact Dynamics and Kinematics, Aerodynamic Loading, Aeromedics, and many others.
      (October 10-21, 2005)

     Teledyne Continental Motors Aviation Technician Advanced Training Program. Training
      included: 40 hours of advanced factory training, with focus on General Engine Theory of
      Operation, Crankcase Threading, Crankshaft Component R & R, Cylinder R & R, Fuel Injection
      System Calibration, Tour of Continental Motors’ Factory, 100-Hour/Annual Inspection Topics,
      Cylinder Borescope Inspections, TCM Ignition Systems hands-on to include tear down and
      setting internal timing and Service Bulletin Exercises. (June 20-25, 2010)

     FAA Ratings
       - Private Pilot Certificate, Single Engine Land (September 1, 2006)
       - Multi Engine Land (October 14, 2011)
       - Instrument Airplane (March 17, 2009)
       - Type Rating: CE-500 Series Cessna Citation Turbojet (SIC) (March 16, 2018)



                                                   10
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 12 of 65



CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Two

     Routine training in numerous aspects of aircraft accident reconstruction and failure analysis
     Fundamentals of Engineering (FE) / Engineer in Training (EIT) Completed (July 5, 2007)
     Principles & Practice of Engineering Exam (PE) Completed (June 9, 2008)
     Licensed Professional Engineer – State of Colorado No. PE-43554 (September 22, 2009)

ENGINEERING EXPERIENCE

   I have personally investigated over 700 different aircraft accidents including:
     Alaska Airlines Flight 261 McDonnell Douglas MD 83
     Silk Air MI 185 Boeing 737-300
     Oklahoma State Basketball Team King Air 200
     Governor Mel Carnahan Cessna 335
     Payne Stewart Learjet 35
     Flash Air 604 Boeing 737-300
     Air Algérie Flight 6289
     Comair Flight 5191
     Helios Flight 522
     Aeroméxico Flight 2431
     Air France Flight 447
     Egypt Air Flight 990
     Jenni Rivera Learjet 25
     Troy Gentry Schweizer 269C
     Malaysia Airlines Flight 370
     Kobe Bryant Sikorsky S-76B
     Other single and multi-engine aircraft both piston and turbine as well as helicopter

   I have personally investigated accidents involving the following equipment types:
    Aero Commander                               Lancair Aircraft
    Aero Vodochody L-39                          Learjet Aircraft
    Air Tractor                                  Leonardo (Agusta) Helicopters 109, 119
    Airbus (Eurocopter) Helicopters              Light Sport Aircraft
    Airbus Fixed Wing 310, 320, 330              Lockheed L-100
    Allison/Rolls Royce Engines                  Marvel Schebler (Precision Airmotive)
    American Champion                            MBB Helicopters
    Astra                                        McDonnell Douglas Helicopters
    Beech 1900                                   McDonnell Douglas MD-80, DC-10
    Beech King Air 90, 200, 300                  Mitchell Wing
    Beechcraft General Aviation                  Mitsubishi MU-2B
    Bell Helicopters                             Mooney General Aviation
    Bellanca                                     Pilatus PC-12
    Boeing 737, 747, 767, 777, Vertol            Piper General Aviation



                                                  11
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 13 of 65



CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Three


      Bombardier Challenger, CRJ               Pratt & Whitney Engines
      Caterpillar Fork Lift                    Rans
      Cessna Citation                          Raytheon
      Cessna General Aviation                  Raytheon Aircraft
      Cirrus Aircraft                          Revolution Mini 500
      Commander Aircraft                       Robinson Helicopter
      Continental Motors Engines               Rockwell OV-10
      Convair 580                              Rotax Engines
      De Havilland                             Safari Aircraft
      Dassault Aircraft                        Safran (Turbo Mecca) Engines
      Diamond Aircraft                         Schweizer Helicopter
      Eclipse 500                              Sikorsky S-58, S-61, S-76, UH-60
      Embraer ERJ-190                          Socata Aircraft
      Ercoupe                                  Taylorcraft Aircraft
      Express                                  Textron Lycoming Engines
      Fairchild/Swearingen                     Thrush Aircraft
      Grumman American                         Ultralight
      Gulfstream                               Vans
      Hawker Aircraft                          Velocity Aircraft
      Hiller Helicopter                        Westwind
      Honeywell (Garrett) Turbine Engines      Zenair Aircraft
      Hughes Helicopters                       Zenith Aircraft
      Kaman Helicopters                        Zivco
      Lake Aircraft

PROFESSIONAL MEMBERSHIPS

     International Society of Air Safety Investigators (ISASI)
     Vice President Colorado/Wyoming ISASI Chapter
     Aircraft Owners & Pilots Association (AOPA)
     National Council of Examiners for Engineering & Surveying (NCEES) (June 26, 2009)

PUBLICATIONS

   Robb, Gary C. (2010). Helicopter Crash Litigation. Tucson, AZ: Lawyers & Judges Publishing
    Company Inc. – Technical Advisor and Contributor




                                              12
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 14 of 65



CURRICULUM VITAE
COLIN A. SOMMER, P.E.
Page Four

AREAS OF SPECIALIZATION

   Aircraft Auto Pilot Systems and Failures
   Aircraft Control Systems
   Aircraft Crash Survival Design
   Aircraft Crashworthiness
   Aircraft Design and Operation
   Aircraft Fuel Servo Operation
   Aircraft Fuel Systems
   Aircraft Maintenance Related Accident Investigation
   Aircraft Navigation Systems
   Aircraft Performance
   Aircraft Systems Analysis
   Aircraft Vacuum Systems
   Avionics Component Failures
   Carburetor Design and Operation
   FAA Airworthiness Directives
   FAA Regulations
   Fixed Wing Accident Reconstruction Analysis and Testing
   Fixed Wing Aerodynamics
   Flight Path Analysis
   Fluid Mechanics
   Fuel Injection Systems
   Gas Turbine Governing and Fuel Control Systems
   Helicopter Accident Reconstruction Analysis and Testing
   Helicopter and Fixed Wing Structural Design and Failure Analysis
   In-Flight Break Up
   Internal combustion engine failures
   Mechanical Engineering Design
   Mechanical, Pneumatic and Hydraulic Systems
   Mid Air Collisions
   Pre and Post Impact Fire Investigation
   Pressurization Systems
   Propeller Analysis
   Rotorcraft Aerodynamics
   Turbine engine failures
   Vehicular Kinematic Impact Analysis and Mathematical Modeling of Crashes
   Video Animation




                                                13
Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 15 of 65



                        Exhibit 2 – FAA TSO




                                14
4/27/2021         Case 2:20-cv-06393-RBS DocumentTSO
                                                  18-16
                                                     Index ofFiled
                                                             Articles 05/07/21 Page 16 of 65



                                                                                                                RGL Home




                                                     TSO Index of Articles

               TSO Index of Articles Information


            TSO Number:                        TSO Title:
            TSO-C9c                            AUTOMATIC PILOTS

            Latest Update:
            09/16/2008

            TSO Holder's Name:
            Honeywell International Inc.

            TSO Holder's Address:
            21111 No. 19th Ave.
            Phoenix AZ 85027-2708
            United States

            Responsible Office:
            Los Angeles ACO Branch, Tel: +1 (562) 627-5200

            Part/Model Number & Name:
            2586137-( )
            2587335( )
            2589175-( )
            2592676-901
            2592800-( )
            2597545
            4011049-( )
            4012373-( )
            4015373-( )
            4015374-( )
            4015901-( )
            4018639-( )
            4019286-( )
            4025008-( )
            4029377-( )
            4031474-( )
            4031475-( )
            4034233-( )
            4034241-972
            4040749-( )
            4046401-( )
            4048501-( )
            4068250-( )
            4068250-901
            4068251-( )
            4068251-902
https://rgl.faa.gov/Regulatory_and_Guidance_Library/rgTSO.nsf/0/75E8EE48E975E8C486256FBE0058DAF5?OpenDocument              1/3
4/27/2021       Case 2:20-cv-06393-RBS DocumentTSO
                                                18-16
                                                   Index ofFiled
                                                           Articles 05/07/21 Page 17 of 65

            4068252-( )
            4068252-801/-901/-902
            4068252-902
            4068253-( )
            4068253-901
            4068254-( )
            4068254-901
            4068254-902
            4068255-( )
            4068255-901
            4068255-902
            4068256-( )
            4068256-901
            4068259-( )
            4068259-901
            4068259-902
            4068300-( )
            4068300-901
            4073100-902
            4083935-901
            4083935-902
            4084068-( )
            4084564-( )
            4084564-1
            615144-( )
            615743-27
            7000120-( )
            7000254-( )
            7000298-( )
            7000299-( )
            7001305-( )
            7001931-( )
            7001975-( )
            7002260-( )
            7002541-( )
            7002542-( )
            7002800-( )
            7003032-( )
            7003100-( )
            7003183-( )
            7003227-( )
            7003245-( )
            7004126-( )
            7004187-( )
            7004305-( )
            700473-( )
            GH-14
            GH-14A
            MM7033384-004 PN EB7031236-( ) ===== Field Loadable Primus EPIC
            SFG 980
            SP-50F
            SP717 7004206-( )
            SPZ-200
            SZ-400 7003180-( )
https://rgl.faa.gov/Regulatory_and_Guidance_Library/rgTSO.nsf/0/75E8EE48E975E8C486256FBE0058DAF5?OpenDocument   2/3
4/27/2021        Case 2:20-cv-06393-RBS DocumentTSO   18-16
                                                        Index ofFiled
                                                                Articles 05/07/21 Page 18 of 65

            VG-341
            EB7036889-00101 ===== Field Loadable Primus EPIC System For installation on the
            Dassault F900EX EASy
            MM7027704-011 ===== Field Loadable EPIC System
            PS7027709-( ), Dash No.-00111, Software Product ID MM7027704-012 ===== Field
            Loadable Primus EPIC System
            EB7036889-( ) Dash No. -00203, Software Product ID MM7033340-004 ===== Field
            Loadable Primus EPIC System
            EB7036889-( ) Series, Dash No.-00103, Software Product ID MM7031351-010 =====
            Field Loadable Primus EPIC System
            7017300-( ) series ===== IC-800 Integrated Avionics Computer
            065-00195-0100 ===== KTA 2810 Trim Adapter
            050-03718-0000 ===== Installation Kit



               Comments

            Comments:




    FAA.gov Home | Privacy Policy | Web Policies & Notices | Contact Us | Help

    Readers & Viewers: PDF Reader | MS Word Viewer | MS PowerPoint Viewer | MS Excel Viewer | Zip




https://rgl.faa.gov/Regulatory_and_Guidance_Library/rgTSO.nsf/0/75E8EE48E975E8C486256FBE0058DAF5?OpenDocument   3/3
Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 19 of 65



             Exhibit 3 – FAA Type Certificate Data Sheet H7EU




                                    15
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 20 of 65


                                              DEPARTMENT OF TRANSPORTATION
                                             FEDERAL AVIATION ADMINISTRATION

                                                                                                                          H7EU
                                                                                                                     Revision 29
                                                                                                      AGUSTA
                                                                                                      Model A109
                                                                                                      Model A109A
                                                                                                      Model A109A II
                                                                                                      Model A109C
                                                                                                      Model A109K2
                                                                                                      Model A109E
                                                                                                      Model A119
                                                                                                      Model A109S
                                                                                                      Model AW119 MKII
                                                                                                      Model AW109SP
                                                                                                                  April 23, 2021


                                      TYPE CERTIFICATE DATA SHEET NO. H7EU

This data sheet, which is part of Type Certificate No. H7EU, prescribes conditions and limitations under which the product for
which the Type Certificate was issued meets the airworthiness requirements of the Federal Aviation Regulations.

Type Certificate Holder:                Leonardo S.p.a.
                                        Helicopter Division
                                        Piazza Monte Grappa, 4
                                        00195 – Rome, Italy

Type Certificate Holder Record:         Agusta S.p.A. was previous name of TC holder. The company name change history is
                                        presented below.

                                     Type Certificate Holder                                              Period
                                     Costruzioni Aeronautiche Giovanni Agusta Via Giovanni                28 May 1975 –
                                     Agusta, 520; 21017 Cascina Costa di Samarate (VA) – Italy            29 November 1988
                                     Agusta S.p.A. Via Giovanni Agusta, 520; 21017 Cascina                30 November 1988 ‐
                                     Costa di Samarate (VA) – Italy                                       19 December 1996
                                     Agusta un’azienda di Finmeccanica S.p.A. Via Giovanni                20 December 1996 ‐
                                     Agusta, 520; 21017 Cascina Costa di Samarate (VA) – Italy            27 December 1999
                                     Agusta S.p.A. Via Giovanni Agusta, 520; 21017 Cascina                28 December 1999 ‐
                                     Costa di Samarate (VA) – Italy                                       31 May 2011
                                     AgustaWestland S.p.A. Via Giovanni Agusta, 520; 21017                1 June 2011 ‐
                                     Cascina Costa di Samarate (VA) – Italy                               30 July 2014
                                     AgustaWestland S.p.A. Piazza Monte Grappa, 4; 00195                  31 July 2014 ‐
                                     Roma ‐ Italy                                                         31 December 2015
                                     Finmeccanica S.p.A., Helicopter Division Piazza Monte                1 January 2016 ‐
                                     Grappa, 4; 00195 Roma ‐ Italy                                        14 July 2016
                                     Leonardo S.p.A., Helicopters Piazza Monte Grappa, 4;                 since 15 July 2016
                                     00195 Roma ‐ Italy


 Page No.    1     2       3    4     5    6     7     8     9     10    11    12    13    14    15     16    17   18    19      20
 Rev. No.    29    10      11   11    10   10    11    11    11    11    11    18    18    17    19     19    17   23    18      23
 Page No.    21    22      23   24    25   26    27    28    29    30    31    32    33    34    35     36    37   38    39      40
 Rev. No.    28    28      28   28    28   23    24    24    24    24    24    24    26    28    28     28    28   28    29      29
 Page No.    41    42      43   44    45   46
 Rev. No.    28    24      25   25    25   29
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 21 of 65
                                                Page 2 of 46                                            H7EU, Rev 29

I.   Model A109 (Normal Category Helicopter) approved June 1, 1975.

Engines.                           Two (2) Detroit Diesel Allison Division of General Motors Corporation Model 250-C20
                                   turboshaft engines.

                                   Bendix gas producer fuel control DP-N1.
                                   Bendix power turbine governor AL-AA1.

Fuel.                              For all temperatures:
                                        MIL-T-5624 grade JP-4
                                        ASTM D-1655 Jet B

                                   For temperature above -18ºC (0ºF):
                                        MIL-T-5624 grade JP-5
                                        ASTM D-1655 Jet A
                                        ASTM D-1655 Jet A1
                                   See Note 4

Engine Limits.                     All-engine operation

                                   Takeoff (5 minutes)
                                       Torque                            113% (302 lb.ft) (346 shp)
                                       Output shaft speed (N2)            95-100% (5715-6016 rpm)
                                       Gas producer speed (N1)           102 % (52000 rpm)
                                       Gas temperature                   793ºC (1460ºF)

                                   Maximum Continuous
                                       Torque                            113% (302 lb.ft)(346 shp)
                                       Output shaft speed (N2)            95-100% (5716-6016)
                                       Gas producer speed (N1)           101% (51490 rpm)
                                       Gas temperature                   737ºC (1358ºF)

                                   Single-engine operation (emergency)
                                        Takeoff (5 minutes)
                                           Torque                        131% (350 lb.ft)(400 shp)
                                           Output shaft speed (N2)        95-100% (5715-6016 rpm)
                                           Gas producer speed (N1)          102% (52000 rpm)
                                           Gas temperature                  793ºC (1460ºF)

                                        Maximum Continuous
                                           Torque                       126% (336 lb.ft)(385 shp)
                                           Output shaft speed (N2)       95-100% (5715-6016 rpm)
                                           Gas producer speed (N1)         101% (51490 rpm)
                                           Gas temperature                 777ºC (1430ºF)
                                   (See FAA-approved Helicopter Flight Manual for rpm and temperature transient limits).

Rotor Limits.                      Power Off
                                       Maximum                           110 % (424 rpm)
                                       Minimum                            90 % (346 rpm)
                                   Power On
                                       Maximum                           100 % (385 rpm)
                                       Minimum                            95 % (365 rpm)

Rotor Speed Warning.               Low Speed                              95 % (365 rpm)
                                   High Speed                            105 % (404 rpm)

Airspeed Limits.                   Never Exceed Speed (VNE)                       168 kts             IAS

                                   For reduction of VNE with altitude and OAT, see RAI-approved
                                   Helicopter Flight Manual.

                                   Maximum Gear Operating Speed (VLO)             120 kts             IAS
                                   Maximum Gear Extended Speed (VLE)              120 kts             IAS
                                   Maximum Forward Touchdown Speed                 40 kts             IAS
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 22 of 65
                                                Page 3 of 46                                                                     H7EU, Rev 29

I.   Model A109 (cont'd)

C.G. Range (Gear Down).    Longitudinal Limits
                           (Gear retraction moment is a 4 kgm (347 lb. in) moving CG forward).
                                             Longitudinal Station - Inches

                                120             125                     130         135                      140




                                                                                            136.9
                                        124.7


                                                        127.0
                                                                129.1




                                                                                    135.3


                                                                                                     138.6
                                      2450                                                                        5400 5500
                            2400


                                      2220                                                                     4895       5000
                            2200
                                      2110                                                                     4650
                            2000                                                                                          4500

                                      1920                                                                        4235
                                                                                                                          4000
                            1800
                                      1650                                                                        3640
                            1600
                                                                                                                          3500
                                      1500                                                                        3305




                                                                                                     3520
                                                3168

                                                        3225
                                                                3280




                                                                                    3437
                                                                                            3476
                            1400                                                                                          3000
                                      3100             3200             3300       3400             3500          3600

                                        Longitudinal Station - Millimeters


CG Range (Gear Down).
                                            Lateral Limits - Inches
                                        -4 -3 -2 -1 0 1 2 3                                                         4

                            2500 2450                                                                                     5500

                                                                                                                          5000
                                      2050
                            2000                                                                                          4500

                                                                                                                          4000
                            1500
                                                                                                                          3500




                                LEFT         -80                -40            0            40               80          RIGHT
                                                   Lateral Station - Millimeters


Empty Weight & CG Range.   (None)

Maximum Weight.            2450 Kg. (5400 lb)

Minimum Crew.              One pilot

Maximum Passenger.         7:    For aircraft conforming with Agusta Report 109-06-01.
                                 1 at sta 1650 mm                  (65 in)
                                 3 at sta 2485 mm                  (98 in)
                                 3 at sta 3265 mm                  (129 in)

                           0:    For aircraft in "green" delivery configuration conforming with Agusta
                                 Report 109-06-03.


I.   Model A109 (cont'd)
         Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 23 of 65
                                                   Page 4 of 46                                                  H7EU, Rev 29

Maximum Baggage.                      150 Kg. (330 lb) at sta 4920 mm (194 in)
                                          Maximum floor loading for baggage compartment:
                                               500 Kg/m2            (102 lb/ft2)
                                          Maximum load per tie-down fitting:
                                               91 Kg.               (200 lb.)

Fuel Capacity.                        Total :   148.4 U.S. Gal. (559 lit.) in two tanks of 74.2 U.S. Gal. (279.5 lit.) each,
                                                at sta. 3650 mm (144.0 in.)

                                      Usable : 146 U.S. Gal. (550 lit.)
                                      See NOTE 1 for unusable fuel.

Oil Capacity Engines.                 2 U.S. Gal. (7.7 lit.) each engine, at sta. 3053 mm (136 in)
                                      See NOTE 1 for undrainable oil.

Maximum Operating Altitude.           4,560 m (15,000 ft)

Rotor Blade and Control               For rigging information refer to the Model A109 Maintenance Manual.
  Movements.


II. Model A109A (Normal Category Helicopter), approved April 2, 1976.

Engines.                              Two (2) Detroit Diesel Allison Division of General Motors Corporation Model
                                      250-C20B turboshaft engines.

                                      Bendix gas producer fuel control DP-N2.

                                      Bendix power turbine governor AL-AA1.

Fuel.                                 For all temperatures:
                                           MIL-T-5624 grade JP-4
                                           ASTM D-1655 Jet B

                                      For temperatures above -18ºC (0ºF):
                                           MIL-T-5624 grade JP-5
                                           ASTM D-1655 Jet A
                                           ASTM D-1655 Jet A1
                                           See NOTE 4

Engine Limits.                        All engine operation
                                           Takeoff (5 minutes)
                                                Torque                         113% (302 lb.ft) (346 shp)
                                                Output shaft speed (N2)        95-100% (5715-6016 rpm)
                                                Gas producer speed (N1)        105% (53518 rpm)
                                                Gas temperature                810ºC (1490ºF)
                                           Maximum continuous
                                                Torque                         113% (302 lb.ft) (346 shp)
                                                Output shaft speed (N2)        95-100% (5715-6016 rpm)
                                                Gas producer speed (N1)        105% (53518 rpm)
                                                Gas temperature                738ºC (1360ºF)

                                      Single-engine operation (emergency)
                                               Takeoff (5 minutes)
                                               Torque                          131% (350 lb. ft) (400 shp)
                                               Output shaft speed (N2)         95-100% (5715-6016 rpm)
                                               Gas producer speed (N1)         105% (53518 rpm)
                                               Gas temperature                 810ºC (1490ºF)

                                         Maximum continuous
                                              Torque                     126% (336 lb.ft) (385 shp)
                                              Output shaft speed (N2)    95-100% (5715-6016 rpm)
                                              Gas producer speed (N1)    105% (53518 rpm)
                                              Gas temperature            810ºC (1490ºF)
                                    (See FAA-approved Helicopter Flight Manual for rpm and temperature transient limits).
II.   Model A109A (Normal Category Helicopter) (cont'd).
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 24 of 65
                                            Page 5 of 46                                                                            H7EU, Rev 29

Rotor Limits.             Power off:
                              Maximum                   110%                (424 rpm)
                              Minimum                    90%                (346 rpm)

                          Power on:
                              Maximum                   100%                (385 rpm)
                              Minimum                    95%                (365 rpm)

Rotor Speed Warning.      Low speed                      95%                (365 rpm)
                          High speed                    105%                (404 rpm)

Airspeed Limits.          Never exceed speed (VNE) 158 knots IAS (See NOTE 7)
                              For reduction of VNE with altitude and OAT, see RAI-approved
                              Helicopter Flight Manual.
                          Maximum Gear Operating Speed (VLO)            120 kts IAS
                          Maximum Gear Extended Speed (VLE)             120 kts IAS
                          Maximum Forward Touchdown Speed                 40 kts IAS

CG Range (Gear Down).     Longitudinal Limits
                              (Gear retraction moment is 4 kgm (347 lb.in) moving CG forward)
                                                   Longitudinal Station - Inches
                             120             125                    130           135                        140




                                                                                        135.74
                                                           128.42




                                                                                                     138.6
                                                                               135.3
                                                                    129.1
                                            124.7




                                                                                                                            -6000
                          2600                                                                                      5732


                                                                                                                            -5500
                                   2450                                                                             5400
                          2400


                                   2220                                                                             4895    -5000
                          2200
                                   2110                                                                             4650


                          2000                                                                                              -4500
                                   1920                                                                             4235


                          1800                                                                                              -4000

                                   1650                                                                             3640
                          1600                                                                                              -3500
                                   1500                                                                             3305
                                                                    3280




                                                                                        3448


                                                                                                             3520
                                            3168




                                                                                3437
                                                           3262




                                                                                                                            -3000
                           1400
                                     3100           3200            3300      3400           3500                    3600
                                             Longitudinal Station - Millimeters

CG Range (Gear Down).             Lateral Limits
                                             Lateral Station - Inches
                                     -4      -3 -2 -1 0 1 2 3                                    4

                                                                                                                -6000
                           2600                                                           5732
                           2500 2450                                                      5400

                                                                                                                -5000
                                    2050                                                  4520
                           2000
                                                                                                               -4000

                                                                                          3305
                           1500

                                                                                                         -3000
                                 LEFT -80 -51 -40                    0      40 51 80                   RIGHT
                                            Lateral Station - Millimeters
         Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 25 of 65
                                                  Page 6 of 46                                                H7EU, Rev 29

II.   Model A109A (Normal Category Helicopter) (cont'd).

Empty Weight & CG Range.             (None)

Maximum Weight.                      2600 kg (5732 lb.) (See NOTE 7)

Minimum Crew.                        One pilot at Sta. 1630 mm (64 in.) to 1695 mm (67 in.) See NOTE 5.

Maximum Passengers.                  7:   For aircraft conforming with Agusta Report: 109-06-02.
                                          1 at Sta. 1630 mm (64 in) to 1695 mm (67 in) (See NOTE 4).
                                          3 at Sta. 2485 mm (98 in)
                                          3 at Sta. 3265 mm (129 in)

                                     0:   For aircraft in "green" delivery configuration conforming with Agusta
                                          Report 109-06-07

Maximum Baggage.                     150 kg. (330 lb.) at sta 4920 mm (194 in)

                                          Maximum floor loading for baggage compartment:
                                          500 kg/m2 (102 lb/ft2)

                                          Maximum load per tie-down fitting:
                                          91 kg    (200 lb.)

Fuel Capacity.                       Total:  148 U.S. Gal. (559 lit.) in two tanks of 74.2 U.S. Gal. (279.5 lit.) each,
                                             at sta 3652 mm (144.0 in.)
                                     Usable: 146 U.S. Gal. (550 lit.)
                                     See NOTE 1 for unusable fuel.

Oil Capacity Engines.                2 U.S. Gal. (7.7 lit.) each engine, at sta 3053 mm (120 in).
                                     See NOTE 1 for undrainable oil.

Oil Capacity Transmission.           3.2 U.S. Gal. (12 lit.) at sta 3460 mm (136 in)
                                     See NOTE 1 for undrainable oil.

Maximum Operating Altitude.          2,432 m. (8,000 ft.) See NOTE 7.

Rotor Blade and Control              For rigging information refer to the Model A109A/A109AII/A109C Maintenance
 Movements.                          Manual.




III. Model A109A II (Normal Category Helicopter), approved December 4, 1981.

Engines.                             Two (2) Detroit Diesel Allison Division of General Motors Corporation Model
                                     250-C20B or 250-C20R/1 turboshaft engines.

                                     Bendix gas producer fuel control DP-N2.
                                     Bendix power turbine governor AL-AA1.

Fuel.                                For all temperatures:
                                          MIL-T-5624 grade JP-4
                                          ASTM D-1655 Jet B

                                     For temperatures above -18ºC (0ºF):
                                          MIL-T-5624 grade JP-5
                                          ASTM D-1655 Jet A
                                          ASTM D-1655 Jet A1
                                     See NOTE 4
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 26 of 65
                                                 Page 7 of 46                                             H7EU, Rev 29

III. Model A109A II (Normal Category Helicopter) (cont'd)

Engine Limits.                      All Engine Operation
                                         Takeoff (5 minutes)
                                             Torque                        97% (323 lb.ft) (370 shp)
                                                                                    (-C20R/1 engine)
                                             Torque                        121% (323 lb.ft) (370 shp)
                                                                                    (-C20B engine)
                                             Output shaft speed (N2)       95-100% (5715-6016 rpm)
                                             Gas producer speed (N1)       105% (53518 rpm)
                                             Gas temperature               810ºC (1490ºF)

                                        Maximum continuous
                                            Torque                         97% (323 lb.ft) (370 shp)
                                                                                    (-C20R/1 engine)
                                             Torque                        121% (323 lb.ft) (370 shp)
                                                                                    (-C20B engine)
                                             Output shaft speed (N2)       95-100% (5715-6016 rpm)
                                             Gas producer speed (N1)       105% (53518 rpm)
                                             Gas temperature               738ºC (1360 ºF)
                                                                                    (-C20B engine)
                                             Gas temperature               752ºC (1358ºF)
                                                                                    (-C20R/1 engine)

                                        Single-engine operation (emergency)
                                             Torque                                 118% (400 lb.ft) (450 shp)
                                                                                    (-C20R/1 engine)
                                             Torque                                 137% (350 lb.ft) (420 shp)
                                                                                    (-C20B engine)
                                             Output shaft speed (N2)                95-100% (5715-6016 rpm)
                                             Gas producer speed (N1)                105% (53518 rpm)
                                             Gas temperature                        810ºC (1490ºF)

                                    (See the A109AII Helicopter Flight Manual for rpm and temperature transient limits).

Rotor Limits.                       Power off
                                        Maximum        110%      (424 rpm)
                                        Minimum         90%      (346 rpm)

                                    Power on
                                        Maximum        100%      (385 rpm)
                                        Minimum         95%      (365 rpm)

Rotor Speed Warning.                Low speed           95%      (365 rpm)
                                    High speed         105%      (404 rpm)

Airspeed Limits.                    Never exceed speed (VNE) 168 knots IAS
                                        For reduction of VNE with altitude and OAT, see the A109AII
                                        Helicopter Flight Manual.

                                        Maximum Gear Operating Speed (VLO)          120 kts   IAS
                                        Maximum Gear Extended Speed (VLE)           120 kts   IAS
                                        Maximum Forward Touchdown Speed              40 kts   IAS
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 27 of 65
                                                     Page 8 of 46                                                                                   H7EU, Rev 29

III. Model A109A II (Normal Category Helicopter) (cont'd)

CG Range (Gear Down).               Longitudinal Limits
                                        Gear retraction moment is 4 kgm (347 lb.in.) moving CG forward)
                                                              Longitudinal Station - Inches
                                        120                125                   130                 135                     140




                                                                                                           135.74
                                                                        128.42




                                                                                                                     138.6
                                                                                                  135.3
                                                                                 129.1
                                                       124.7
                                                                                                                                            -6000
                                     2600                                                                                           5732


                                                                                                                                            -5500
                                              2450                                                                                  5400
                                     2400


                                              2220                                                                                  4895    -5000
                                     2200
                                              2110                                                                                  4650


                                     2000                                                                                                   -4500
                                              1920                                                                                  4235


                                     1800                                                                                                   -4000

                                              1650                                                                                  3640
                                     1600                                                                                                   -3500
                                              1500                                                                                  3305




                                                                                                                             3520
                                                                                 3280




                                                                                                           3448
                                                       3168




                                                                                                  3437
                                                                        3262


                                                                                                                                            -3000
                                     1400
                                               3100              3200            3300         3400              3500                 3600
                                                           Longitudinal Station - Millimeters


CG Range (Gear Down).               Lateral Limits
                                                           Lateral Station - Inches
                                                -4         -3 -2 -1 0 1 2 3                                           4
                                                     3.2


                                                                  1.6




                                                                                            1.6


                                                                                                          3.2




                                                                                                                                     -6000
                                                                                                                    5732
                                     2600
                                     2500 2450                                                                      5400

                                                                                                                                     -5000
                                              2050                                                                  4520
                                     2000
                                                                                                                                    -4000

                                                                                                                    3305
                                     1500

                                                                                                                                    -3000
                                            LEFT -80               -40                  0   40              80               RIGHT
                                                       Lateral Station - Millimeters

Empty Weight & CG Range             (None)

Maximum Weight.                     2600 kg (5732 lb.)

Minimum Crew.                       One pilot at Sta. 1565 mm (62 in.) to 1630 mm (64 in.)
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 28 of 65
                                                 Page 9 of 46                                              H7EU, Rev 29

III. Model A109A II (Normal Category Helicopter) (cont'd)

Maximum Passengers.                 7:   For aircraft conforming with Agusta Report 109-06-29.
                                         1 at sta. 1565 mm (62 in) to 1630 mm (64 in)
                                         3 at sta. 2420 mm (95 in) Facing FWD or 3 at sta 2455 (97 in) Facing AFT
                                         3 at sta. 3200 mm (126 in)

                                    0:   For aircraft in "green" delivery configuration conforming with Agusta
                                         Report 109-06-07. See Appendix 15 of required flight manual.

Maximum Baggage.                    150 kg. (330 lb.) at sta 4920 mm (194 in)
                                        Maximum floor loading for baggage compartment:
                                              500 kg/m2            (102 lb/ft2)
                                        Maximum load per tie-down fitting:
                                              91 kg                (200 lb.)

Fuel Capacity.                      Total:    148.4 U.S. Gal. (559 lit.) in two tanks of 74.2 U.S. Gal.
                                              (279.5 lit.) each, at sta 3652 mm
                                              (144.0 in.)

                                    Usable: 146 U.S. Gal. (550 lit.)
                                    See NOTE 1 for unusable fuel
                                    See NOTE 9 for fuel capacity with auxiliary fuel tank installation.

Oil Capacity Engines.               2 U.S. Gal. (7.7 lit.) each engine, at sta 3053 mm (120 in)
                                    See NOTE 1 for undrainable oil.

Oil Capacity Altitude.              3.2 U.S. Gal. (12 lit.) at sta 3460 mm (136 in)
                                    See NOTE 1 for undrainable oil.

Maximum Operating Altitude.         4,560 m. (15,000 ft.)

Rotor Blade Control                 For rigging information refer to the Model A109A/A109AII/A109C Maintenance
  Movements.                        Manual.


IV. Model A109C (Normal Category Helicopter), approved August 10, 1989.

Engines.                            Two (2) Detroit Diesel Allison Division of General Motors Corporation Model
                                    250-C20R/1 turboshaft engines.

                                    Bendix gas producer fuel control DP-N2.

                                    Bendix power turbine governor AL-AA1.

Fuel.                               For all temperatures:
                                         MIL-T-5624 grade JP-4
                                         ASTM D-1655 Jet B

                                    For temperature above -18ºC (0ºF):
                                         MIL-T-5624 grade JP-5
                                         ASTM D-1655 Jet A
                                         ASTM D-1655 Jet A1
                                         See NOTE 4
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 29 of 65
                                                Page 10 of 46                                            H7EU, Rev 29

IV. Model A109C (Normal Category Helicopter)    (cont'd)

Engine Limits.                     All Engine Operation
                                        Takeoff (5 minutes)
                                            Torque                       104% (345 lb.ft) (395 shp)
                                            Output shaft speed (N2)      95-100% (5715-6016 rpm)
                                            Gas producer speed (N1)      105% (53518 rpm)
                                            Gas temperature              810ºC (1490ºF)

                                       Maximum Continuous
                                           Torque                        100% (332 lb.ft) (380 shp)
                                           Output shaft speed (N2)       95-100% (5715-6016 rpm)
                                           Gas producer speed (N1)       105% (53518 rpm)
                                           Gas temperature               752ºC (1385ºF)

                                        Single-engine operation (emergency)
                                             Torque                      118% (400 lb.ft) (450 shp)
                                             Output shaft speed (N2)     95-100% (5715-6015 rpm)
                                             Gas producer speed (N1)     105% (53518 rpm)
                                             Gas temperature             810ºC (1490ºF)
                                   (See the A109C Helicopter Flight Manual for rpm and temperature transient limits).

Rotor Limits.                      Power off
                                       Maximum                  110%     (424 rpm)
                                       Minimum                   90%     (346 rpm)

                                   Power on
                                       Maximum                  100%     (385 rpm)
                                       Minimum                   95%     (365 rpm)

Rotor Speed Limits.                Low speed                     95%     (365 rpm)
                                   High speed                   105%     (404 rpm)

Airspeed Limits.                   Never exceed speed (VNE) 168 knots IAS
                                   For reduction of VNE with altitude and OAT, see the A109C Helicopter
                                   Flight Manual.
                                        Maximum Gear Operating Speed (VLO)         120 kts          IAS
                                        Maximum Gear Extended Speed (VLE)          120 kts          IAS
                                        Maximum Forward Touchdown Speed             40 kts          IAS
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 30 of 65
                                                   Page 11 of 46                                                            H7EU, Rev 29

IV. Model A109C (Normal Category Helicopter)       (cont'd)

CG Range (Gear Down).              Longitudinal Limits
                                       Gear retraction moment is 4 kgm (347 lb. in.) moving CG forward
                                                          Longitudinal Station - Inches         3475
                                           120           125           130         135              140
                                                                 3245
                                    2800                                                                            -6500
                                                                                                       3500
                                                                2720

                                    2600                                                                 2600       -6000



                                   2400           2409
                                                                                                                   -5500



                                   2200                                                                            -5000



                                   2000                                                                             -4500
                                                  1922                                                  1963

                                                         3168
                                   1800                                                                             -4000


                                                                                                1655
                                   1600                                                                             -3500


                                                    3100          3200       3300        3400      3500          3600
                                                        Longitudinal Station - Millimeters

CG Range (Gear Down).                     Lateral Limits
                                                     Lateral Station - Inches
                                                 -4 -3 -2 -1 0 1 2 3                              4
                                                 2720

                                    2600                                                                  6000

                                    2400                                                                  5500

                                    2200                                                                 5000
                                                 2050
                                    2000                                                                 4500

                                    1800                                                                 4000
                                    1600                                                                 3500

                                    1400                                                                 3000


                                     LEFT          -80      -40          0          40     80          RIGHT
                                                     Lateral Station - Millimeters


Empty Weight & CG Range.           (None)

Maximum Weight.                    2720 Kg (5997 lb)

Minimum Crew.                      One pilot at Sta. 1565 mm (62 in.) to 1630 mm (64 in.)
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 31 of 65
                                               Page 12 of 46                                              H7EU, Rev 29

IV. Model A109C (Normal Category Helicopter)    (cont'd)

Maximum Passengers.                7:   For aircraft conforming with Agusta Report 109-06-67
                                        1 at Sta. 1565 mm (62 in) to 1630 mm (64 in)
                                        See NOTE 5.
                                        3 at Sta. 2420 mm (95 in) Facing FWD or 3 at Sta 2455 (97 in) Facing AFT
                                        3 at Sta. 3200 mm (126 in)

                                   0:   For aircraft in "green" delivery configuration conforming with Agusta
                                        Report 109-06-07. See Appendix 15 of required flight manual.

Maximum Baggage.                   150 kg. (330 lb.) at Sta 4920 mm (194 in)

                                        Maximum floor loading for baggage compartment:
                                            500 kg/m2 (102 lb/ft2)

                                        Maximum load per tie-down fitting:
                                            91 kg    (200 lb.)

Fuel Capacity.                     Total:    148.4 U.S. Gal. (559 lit.) in two tanks of 74.2 U.S. Gal.
                                             (279.5 lit.) each, at sta 3652 mm (144.0 in.)

                                   Usable: 146 U.S. Gal (550 lit.)
                                   See NOTE 1 for unusable fuel.
                                   See NOTE 9 for fuel capacity with auxiliary fuel tank installation.

Oil Capacity Engines.              2 U.S. Gal. (7.7 lit.) each engine, at sta 3053 mm (120 in)
                                   See NOTE 1 for undrainable oil.

Oil Capacity Transmission.         3.2 U.S. Gal. (12 lit.) at sta 3460 mm (136 in)
                                   See NOTE 1 for undrainable oil.

Maximum Operating Altitude.        4,560 m. (15,000 ft.)

Rotor Blade Control                For rigging information refer to the Model A109A/A109AII/A109C Maintenance
  Movements.                       Manual.


V.   Model A109K2 (Normal Category Helicopter), approved January 15, 1993.

Engines.                           Two (2) Turbomeca Model Arriel 1K1 turboshaft engines.

                                   Turbomeca Fuel Control Unit 0164348390.

Fuel.                              For all temperatures:
                                        MIL-T-5624 grade JP-4, JP-5,
                                        ASTM D-1655 Jet A, A1, Jet B,
                                        MIL-T-83133 grade JP-8,
                                        AIR 3404-F43 (AVCAT)

                                   For detailed information see Section 1 of the A109K2 Flight Manual FAA approved.

Engine/Xmsn Limits.                All Engine Operation
                                        Takeoff
                                        Torque                                        100% (900 SHP at N2 100%)
                                        Output shaft speed (N2)                       100% (6,000 rpm)
                                        Gas producer speed (N1) (5 min.)              102% (52,836 rpm)
                                        Gas temperature (5 min.) TOT                  845ºC (1,553ºF)
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 32 of 65
                                                    Page 13 of 46                                                                                     H7EU, Rev 29

V.   Model A109K2 (Normal Category Helicopter)          (cont'd)

Engine Limits (cont'd)
                                   Maximum Continuous
                                       Torque                                                                                  100% (900 SHP at N2 100%)
                                       Output shaft speed (N2)                                                                 100% (6,000 rpm)
                                       Gas producer speed (N1)                                                                 98.2% (50,868 rpm)
                                       Gas temperature                                                                         775ºC (1,427ºF)

                                   Single-engine operation (emergency)
                                        (2½ min.)
                                        Torque:                                                                                71.1% (640 SHP at N2 100%)
                                        Output Shaft Speed (N2)                                                                100% (6000 rpm)
                                        Gas Producer Speed (N1)                                                                103.1% (53406 rpm)
                                        Gas Temperature (TOT)                                                                  885ºC (1625ºF)
                                        (30 min.)
                                        Gas Temperature (TOT)                                                                  845ºC (1553ºF)
                                        Gas Producer Speed (N1)                                                                102% (52,836 rpm)

                                   Maximum Continuous
                                        Torque                                    62.2 (560 SHP at N2 100%)
                                        Output Shaft Speed (N2)                   100% (6000 rpm)
                                        Gas Temperature                           775ºC (1,427ºF)
                                   (See the A109K2 Helicopter Flight Manual for rpm and temperature transient limits).

Rotor Limits.                      Power off
                                       Maximum                                                               110% (422 rpm)
                                       Minimum                                                                90% (346 rpm)
                                   Power on
                                       Maximum                                                               100% (384 rpm)
                                       Minimum                                                               97% (372 rpm)

Rotor Speed Warning.               Low speed                                                                  95% (365 rpm)
                                   High speed                                                                105% (403 rpm)

Airspeed Limits.                   Never exceed speed (Vne) 152 knots IAS
                                   For reduction of Vne with altitude and OAT, see the A109K2 Helicopter Flight Manual.
                                   Maximum Forward Touchdown Speed                  40 Kts IAS to        2720 Kg
                                                                                    30 Kts IAS over      2720 Kg

CG Range.                          Longitudinal Limits
                                                            Longitudinal Station - Inches

                                                  120          125             130                     135                   140
                                                                      129.0
                                                                      129.8


                                                                                           132.0
                                                                                                    132.6
                                                                                                            135.7

                                                                                                                    137.8




                                                    2850                                                                    6283          6500
                                           2800     2720                                                                    5997
                                                                                                                                          6000
                                                                                                                            5731
                                           2600
                                                    2493
                                                                                                                                          5500
                                           2400

                                    K.G.            2251                                                                                  5000 LBS.
                                           2200
                                                    2085

                                           2000                                                                                           4500
                                                                                                                            4274

                                           1800                                                                                           4000
                                                                     3277
                                                                            3297


                                                                                          3355
                                                                                                   3368
                                                                                                            3448

                                                                                                                    3500




                                           1600                                                                                           3500
                                                        3100     3200              3300            3400             3500           3600

                                                          Longitudinal Station - Millimeters
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 33 of 65
                                                     Page 14 of 46                                         H7EU, Rev 29

V.   Model A109K2 (Normal Category Helicopter)        (cont'd)

                             CG Range. (Cont’d)                              Lateral Limits

                                              Lateral Station - Inches
                                          -4 -3 -2 -1 0 1 2 3 4
                                         2850                          6283




                                            - 3.14




                                                                             3.14
                                 2600                                                  6000

                                 2500
                                         2450                                5401
                              K.G.                                                     5000 LBS.

                                2000
                                         1939                                   4274
                                                                                       4000


                                                                                     3000
                                  LEFT      -80       -40        0   40    80       RIGHT
                                                 Lateral Station - Millimeters
Empty Weight & CG Range.             (None)

Maximum Weight.                      2,850 Kg (6,283 lb)

Minimum Crew.                        One pilot at Sta 1,565 mm (62 in) to 1,630 mm (64 in)

Maximum Passengers.                  7

Maximum Baggage.                     150 Kg (330 lb) at Sta 4,920 mm (194 in)

                                     Maximum floor loading for baggage compartment:
                                         500 Kg/m2 (102 lb/ft2)
                                     Maximum load per tie-down fitting:
                                         91 Kg        (200 lb)

Fuel Capacity.                       Total Usable: 123.6 US Gal (468 lt) at Sta 3,824 mm (150.56 in)
                                     See NOTE 1 for unusable fuel.
                                     See NOTE 8 for fuel capacity with auxiliary fuel tank installation.

Oil Capacity Engines.                2 US Gal (7.7 lt) each engine, at Sta 3,311 mm (130 in)
                                     See NOTE 1 for undrainable oil.

Oil Capacity Transmission.           3.2 US Gal (12 lt) at sta 3,441 mm (135 in)
                                     See NOTE 1 for undrainable oil.

Maximum Operating Altitude.          4,560 m (15,000 ft)

Rotor Blade Control Movements        For rigging information refer to the Model A109K2 Maintenance Manual.
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 34 of 65
                                              Page 15 of 46                                              H7EU, Rev 29

VI. Model A109E (Normal Category Helicopter), approved August 26, 1996.

Engines.                          Two (2) Pratt & Whitney Canada Inc. PW206C turboshaft engines.
                                  FADEC control engines
                                  Two (2) Turbomeca Arrius 2K1: TM 2K1 turboshaft engines.
                                  FADEC control engines P/N 70 EMK 00520
Fuel PW 206C.                     For all temperatures:
                                  ASTM D-1655 Jet A, A1, A2 Jet B.
Fuel TM 2K1.                      ASTM D-1655 Jet A, A1
                                  Military specification (only for reference)
                                  MIL-T-5624 grade JP-4, JP-5,
                                  MIL-T-83133 grade JP-8,
                                  For detailed information see Section I of the applicable FAA approved A109E
                                  Flight Manual.

Engine/Xmsn Limits.               All Engine Operation
(PW206C engine)                   Takeoff
                                       Torque                                      122% (549 SHP at N2 100%)
                                       Output shaft speed (N2)                     102% (6120 rpm)
                                       Gas producer speed (N1)                     98.7% (57250 rpm)
                                       Gas temperature (5 min.) TOT                863ºC (1585.4ºF)

                                  Maximum Continuous
                                      Torque                                       122% (549 SHP at N2 100%)
                                      Output shaft speed (N2)                      100% (6060 rpm)
                                      Gas producer speed (N1)                      97.4% (56500 rpm)
                                      Gas temperature                              820ºC (1508ºF)

                                  Single-engine operation (emergency)
                                       2½ min.
                                       Torque                                      142% (640 SHP at N2 100%)
                                       Output Shaft Speed (N2)                     102% (6120 rpm)
                                       Gas Producer Speed (N1)                     102.4% (59400 rpm)
                                       Gas Temperature (TOT)                       930ºC (1706ºF)

                                  Maximum Continuous
                                       Torque                                       138% (622 SHP at N2 100%)
                                       Output shaft speed (N2)                      100% (6060 rpm)
                                       Gas producer speed (N1)                      100.4% (58250 rpm)
                                       Gas temperature                              885ºC (1625ºF)
                                  A109E helicopters that entered service prior to January 29, 1998 have a torque meter
                                  scale defined in Appendix 13 of the Rotorcraft Flight Manual.

(TM 2K1 engine)                   All Engine Operation
                                       Takeoff
                                       Torque                                      142% (640 SHP at N2 100%)
                                       Output shaft speed (N2)                     102% (6120 rpm)
                                       Gas producer (N1)                          0%
                                       Gas producer speed (N1)                     54706 rpm)
                                       Gas temperature (5 min.)                    TOT905ºC (1661.4ºF)

                                      Maximum Continuous
                                      Torque                                       127% (573 SHP at N2 100%)
                                      Output shaft speed (N2)                      100% (6060 rpm)
                                      Gas producer (N1)                           -2.4%
                                      Gas producer speed (N1)                      53406 rpm
                                      Gas temperature                              866ºC (1521ºF)
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 35 of 65
                                               Page 16 of 46                                            H7EU, Rev 29

VI. Model A109E (Normal Category Helicopter)   (cont’d)

Engine/Xmsn Limits. (cont'd)
                                   Single-engine operation (emergency)
                                        2½ min.
                                        Torque                                    155% (700 SHP at N2 100%)
                                        Output shaft speed (N2)                   102% (6120 rpm)
                                        Gas producer (N1)                        +2.6%
                                        Gas producer speed (N1)                   56113 rpm
                                        Gas temperature                           957ºC (1521ºF)
                                   Maximum Continuous
                                        Torque                                    142% (640 SHP at N2 100%)
                                        Output shaft speed (N2)                   100% (6060 rpm)
                                        Gas producer (N1)                        0%
                                        Gas producer speed (N1)                   54706 rpm
                                        Gas temperature                           905ºC (1521ºF)

Transmission Limits.
                                   All Engine Operation (torque Tq)
                                        Maximum Continuous                        100% (450 SHP)
                                        Transient (6 second)                      110% (495 SHP)
                                   Single Engine Operation (torque Tq)
                                        Maximum Continuous                        124% (558 SHP)
                                        2 ½ minute                                142% (640 SHP)
                                        Transient (6 seconds)                     156% (702 SHP)


Rotor Limits.                      Power off
                                      Maximum                                     110% (422 rpm)
                                      Minimum                                      90% (346 rpm)

                                   Power on all engine operative
                                       Maximum                                    102% (394 rpm)
                                       Minimum                                     99% (380 rpm)

                                   Power on single engine (OEI)
                                       Maximum                                    102% (394 rpm)
                                       Minimum                                     90% (346 rpm)

Rotor Speed Warning.               Low speed
                                       Power On - Maximum                         95.5% (367 rpm)
                                       Power Off - Minimum                        89.5% (344 rpm)
                                   High speed                                     105.5% (405 rpm)

Airspeed Limits.                   Never exceed speed (Vne)                       168 knots IAS power on
                                                                                  128 knots IAS power off/OEI

                                   For reduction of Vne with altitude and OAT, see the applicable FAA
                                   approved A109E Helicopter Flight Manual.

                                   Maximum Forward Touchdown Speed                40 Kts    IAS
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 36 of 65
                                                             Page 17 of 46                                                                H7EU, Rev 29

VI. Model A109E (Normal Category Helicopter)                  (cont’d)

C.G. Range                              Longitudinal limits
                                                     Longitudinal Station - Inches
                                            125            130                 135                   140           145




                                                  126.7
                                                  127.7


                                                                     132.0




                                                                                                     139.7
                                                                                          137.7
                            3000                                                                                         6500

                                                          2850                                      6283
                            2800
                                                                                                                         6000
                                             2720                                                     5997
                            2600                                                                       5731

                                                                                                                         5500
                            2400
                   Gross                                                                                                         Gross
                   Weight                                                                                                        Weight
                     kg                                                                                                  5000     lbs
                            2200

                                         2100
                            2000                                                                                         4500


                                    Minimum flying weight 1850                                         4078
                            1800                                                                                         4000
                                                  3220




                                                                                                     3550
                                                  3245



                                                                      3355



                                                                                         3498

                             1600                                                                                     3500
                                             3200           3300             3400         3500         3600        3700
                                                  Longitudinal Station - Millimeters




                                                  Lateral limits
                                                          Lateral Station - Inches

                                     3000 -4          -3      -2 -1            0     1          2     3       4
                                                                                                                  6500
                                                            - 1.57




                                                                                     1.57




                                                    2850                                    6283
                                     2800                                                                         6000

                                     2600
                                                                                                                  5500
                                             2450                                                         5401
                                     2400
                              Kg                                                                                          Lbs.
                                                                                                                  5000
                                     2200

                                                                                                                  4500
                                     2000

                                             1850                                                         4078
                                     1800                                                                         4000
                                                                                                    80
                                                   - 80




                                     1600                                                                         3500
                                       LEFT -80                  -40          0      40              80       RIGHT
                                                      Lateral Station - Millimeters
          Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 37 of 65
                                                 Page 18 of 46                                              H7EU, Rev 29

VI. Model A109E (Normal Category Helicopter)      (cont’d)

Empty Weight & CG Range.             (None)

Maximum Weight.                      2,850 Kg (6,283 lb)

Minimum Crew.                        One pilot at Sta 1,565 mm (62 in) to 1,630 mm (64 in)

Maximum Passengers.                  7

Maximum Baggage.                     150 Kg (330 lb) at Sta 5,300 mm (209 in)
                                              Maximum floor loading for baggage compartment:
                                                         500 Kg/m2 (102 lb/ft2)
                                              Maximum load per tie-down fitting:
                                                         91 Kg      (200 lb)

Fuel Capacity.                       Total Usable: 157 US Gal (595 lt)
                                     See NOTE 1 for unusable fuel.

Oil Capacity Engines. PW 206C        1.35 US Gal (5.12 lt) each engine
                                     See NOTE 1 for undrainable oil.

Oil Capacity Engines. TM 2K1         1.13 US Gal (4.3 lt) each engine
                                     See NOTE 1 for undrainable oil.

Oil Capacity Transmission.           2.9 US Gal (11 lt)
                                     See NOTE 1 for undrainable oil.

Maximum Operating Altitude.
                                     PW 206C               15,000 ft (4,560 m)
                                     TM 2K1                20,000 ft (6,096 m)

Rotor Blade Control Movements        For rigging information refer to the Model A109E Maintenance Manual.


VII. Model A119 (Normal Category Helicopter), approved April 28, 2000.

Engine.           One (1) Pratt & Whitney Canada Inc. PT6B-37A Turboshaft engine
                            Build Specification No. 1017 (for helicopters not equipped with Integrated Display System) or
                            Build Specification No. 1142 (for helicopters equipped with Integrated Display System)
                  Electronic Engine Control (EEC)

Fuel.             For all temperatures:
                  ASTM D-1655 Jet A, Jet A-1, Jet A-2
                  Military specification (only for reference):
                  MIL-T-5624 grade JP-5,
                  MIL-T-83133 grade JP-8
                  For detailed information: see Section 1 of the A119 Flight Manual - FAA approved

Engine/Xmsn Limits.                  Takeoff
                                        Torque                                         108.5%   (900 SHP at N2 100%)
                                        Output Shaft Speed (N2)                        101%     (4416 rpm)
                                        Gas Producer Speed (N1)                        103.2%   (39300 rpm)
                                        Gas Temperature 5 min. (ITT)                   810°C    (1490.4 °F)

                                     Maximum Continuous
                                       Torque                                          100%     (830 SHP at N2 102%)
                                       Output Shaft Speed (N2)                         101%     (4416 rpm)
                                       Gas Producer Speed (N1)                         100.1%   (38100 rpm)
                                       Gas Temperature (ITT)                           755°C    (1391 °F)
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 38 of 65
                                                 Page 19 of 46                                            H7EU, Rev 29

VII. Model A119 (Normal Category Helicopter)   (cont’d)

Rotor Limits.                       Power off
                                      Maximum                                        110%     (422 rpm)
                                      Minimum                                         90%     (346 rpm)

                                    Power on
                                      Maximum                                        101%     (388 rpm)
                                                                                     103%     (396 rpm) with torque <50%
                                       Minimum                                        95%     (365 rpm)

Rotor Speed Warning.                Low speed                                        96%      (369 rpm)
                                    High speed                                      108%      (415 rpm)

Airspeed Limits.                    Never exceed speed (Vne)                        152 knots IAS power on

                                    For reduction of the Vne with altitude and OAT, see the A119 Rotorcraft Flight Manual.

C.G. Range.                         Longitudinal Limits.
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 39 of 65
                                                Page 20 of 46                                                 H7EU, Rev 29

VII. Model A119 (Normal Category Helicopter) Cont’d

CG Range.                           Lateral Limits




Empty Weight & CG Range.            (None)

Maximum Weight.                     2,720 Kg (5,997 lb)

Minimum Crew.                       One pilot between STA 1,565 mm (62 in) and STA 1,630 mm (64 in)

Maximum Passengers.                 7

Maximum Baggage.                    150 Kg (330 lb) between STA 4,880 (192 in) and STA 6,430 mm (253 in)
                                    Maximum floor loading for baggage compartment: 500 Kg/m2 (102 lb/ft2).

Fuel Capacity.                      Total Usable: 157 US Gal (595 lt)
                                    See NOTE 1 for unusable fuel
                                    See NOTE 8 for fuel capacity with supplementary fuel tank installation.

Oil Capacity Engine.                2.76 US Gal (10.45 lt)
                                    See NOTE 1 for undrainable oil.

Oil Capacity Transmission.          2.72 US Gal (10.3 lt)
                                    See NOTE 1 for undrainable oil.

Maximum Operating Altitude.         4,572 m (15,000 ft)

Rotor Blade Control Movements.      For rigging information refer to the Model A119 Maintenance Manual.
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 40 of 65
                                              Page 21 of 46                                            H7EU, Rev 29

VIII. Model A109S (Normal Category Helicopter), approved July 20, 2006.

 Engines.                           Two (2) Pratt & Whitney Canada Inc. PW207C turboshaft engines.
                                    FADEC control engines

 Fuel PW 207C.                      For all temperatures:
                                    ASTM D-1655 Jet A, A1
                                    Military specification (only for reference)
                                    MIL-T-5624 grade , JP-5, MIL-T-83133 grade JP-8,
                                    For detailed information see Section I of the applicable FAA approved A109S / A109S
                                    Trekker Rotorcraft Flight Manual.
Emergency Fuel                      Refer to FAA approved RFM Section 1, for detailed information

 Engine/Xmsn Limits.                All Engine Operation
 PW207C engine)                     Takeoff
                                         Torque                                    125% (562 SHP at N2 100%)
                                         Output shaft speed (N2)                   102% (6120 rpm)
                                         Gas producer speed (N1)                   99.7% (57826 rpm)
                                         Gas temperature (5 min.) TOT              900ºC (1652ºF)

                                    Maximum Continuous
                                        Torque                                     125% (562 SHP at N2 100%)
                                        Output shaft speed (N2)                    101% (6060 rpm)
                                        Gas producer speed (N1)                    97.1% (56318 rpm)
                                        Gas temperature (TOT)                      840ºC (1544ºF)

                                    Single-engine operation (emergency)

                                        2½ min
                                        Torque                                     162% (730 SHP at N2 100%)
                                        Output Shaft Speed (N2)                    102% (6120 rpm)
                                        Gas Producer Speed (N1)                    103% (59740 rpm)
                                        Gas Temperature (TOT)                      970ºC (1778ºF)

                                    Maximum Continuous
                                        Torque                                     141% (633 SHP at N2 100%)
                                        Output shaft speed (N2)                    101% (6060 rpm)
                                        Gas producer speed (N1)                    99.7% (57826 rpm)
                                        Gas temperature (TOT)                      900ºC (1652ºF)

 Transmission Limits.
                                    All Engine Operation (torque Tq)
                                         Maximum Continuous                       100% (900 SHP)
                                         Take off (5 minutes)                     107% (960 SHP)
                                         Transient (6 second)                     110% (990 SHP)

                                    Single Engine Operation (torque Tq)
                                          Maximum Continuous                      133% (600 SHP)
                                          2 ½ minute                              162% (730 SHP)
                                          Transient (6 seconds)                   173% (780 SHP)


 Rotor Limits.                      Power off
                                        Maximum                                   110% (422 rpm)
                                        Minimum                                   95% (365 rpm)


                                    Power on all engine operative
                                           Maximum                                102% (394 pm)
                                           Minimum                                99% (380 rpm)

                                    Power on single engine (OEI)
                                           Maximum                                102% (394 rpm)
                                           Minimum                                90% (346 rpm)
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 41 of 65
                                               Page 22 of 46                                              H7EU, Rev 29

VIII. Model A109S (Normal Category Helicopter) (cont'd)

 Rotor Speed Warning.                Low speed
                                         Power On – Maximum                         95.5% (367 rpm)
                                         Power Off – Minimum                        94.5% (344 rpm)

                                     High speed
                                         Power On                                   105.5% (405 rpm)
                                         Power Off                                  111% (428 rpm)



 A109S Airspeed Limits.              Never exceed speed (Vne)             168 knots IAS power on
                                                                          128 knots IAS power off/OEI

                                     For reduction of Vne with altitude and OAT, see the applicable FAA
                                     approved A109S Rotorcraft Flight Manual.

                                     Refer to FAA approved RFM Section 1, for detailed information on other VNE limits
                                     and other speed limitations

 A109S Trekker Airspeed Limits.      Never exceed speed (Vne)             160 knots IAS power on
                                                                          120 knots IAS power off/OEI

                                     For reduction of Vne with altitude and OAT, see the applicable FAA
                                     approved A109S Trekker Rotorcraft Flight Manual.
                                     Refer to FAA approved RFM Section 1, for detailed information on other VNE limits
                                     and other speed limitations



C.G. Range
                                           A109S Longitudinal limits (mm)
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 42 of 65
                                               Page 23 of 46                  H7EU, Rev 29

VIII. Model A109S (Normal Category Helicopter) (cont'd)

                                                A109S Lateral (mm)




                                           A109S Longitudinal limits (inch)
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 43 of 65
                                               Page 24 of 46                            H7EU, Rev 29

VIII. Model A109S (Normal Category Helicopter) (cont'd)

                                               A109S Lateral (inch)




                             A109S with Trekker Kit P/N 109G0000F01 Longitudinal (mm)
Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 44 of 65
                              Page 25 of 46                              H7EU, Rev 29



              A109S with Trekker Kit P/N 109G0000F01 Longitudinal (in)




                A109S with Trekker Kit P/N 109G0000F01 Lateral (mm)
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 45 of 65
                                             Page 26 of 46                                             H7EU, Rev 29

                                A109S with Trekker Kit P/N 109G0000F01 Lateral (in)




Empty Weight & CG Range.           (None)

Maximum Take Off Weight.           3,175 Kg (7,000 lb)

Minimum Crew.                      One pilot at Sta 1,328 mm (52,3 in) to 1,404 mm (55,3 in)
                                   The pilot must be seated in the right seat

Maximum Passengers.                7

Maximum Baggage.                   120 Kg (264 lb) at Sta 4,880 mm to 6430 mm ref.RFM for baggage load distribution

                                             Maximum floor loading for baggage compartment:
                                                                          500 Kg/m2 (102 b/ft2)

                                             Maximum load per tie-down fitting:
                                                                               91 Kg (200 lb)

Fuel Capacity.                     Total Usable: 148.5 US Gal (562 lt)
                                   See NOTE 1 for unusable fuel.

Oil Capacity Engines. PW 207C      1.38 US Gal (5.25 lt) for each engine
                                   See NOTE 1 for undrainable oil.

Oil Capacity Transmission.         3,09 US Gal (11,7 lt)
                                   See NOTE 1 for undrainable oil.
Maximum Operating Altitude.
       PW 207C                     20,000 ft (6,096 m)

Blade Control Movements            Main              -1° / +12°
                                   Tail              RH pedal –7° LH pedal + 24°
                                   For rigging information refer to the Maintenance Manual
          Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 46 of 65
                                                  Page 27 of 46                                           H7EU, Rev 29

IX. Model AW119 MKII (Normal Category Helicopter), approved October 22, 2007.

Engine.            One (1) Pratt & Whitney Canada Inc. PT6B-37A Turboshaft engine Build Specification No. 1242
                   Electronic Engine Control (EEC)

Fuel.              For all temperatures:
                   ASTM D-1655 Jet A, Jet A-1
                   Military specification (only for reference):
                   MIL-T-5624 grade JP-5,
                   MIL-T-83133 grade JP-8
                   For detailed information: see Section 1 of the AW119 MKII RFM - FAA approved

Engine/Xmsn Limits.                  Takeoff (5 min)
                                        Torque                                       108.5% (917 SHP at N2 102%)
                                        Output Shaft Speed (N2)                      102%      (4460 rpm)
                                                                                     Note: Operation up to N2 103% is
                                                                                     permitted
                                        Gas Producer Speed (N1)                      103.2% (39300 rpm)
                                        Gas Temperature (ITT)                        810°C (1490.4 °F)

                                     Maximum Continuous
                                       Torque                                        100%      (847 SHP at N2 102%)
                                       Output Shaft Speed (N2)                       102%      (4460 rpm)
                                                                                     Note: Operation up to N2 103% is
                                                                                     permitted
                                        Gas Producer Speed (N1)                      100.1% (38100 rpm)
                                        Gas Temperature (ITT)                        755°C (1391 °F)

Rotor Limits.                        Power off
                                       Maximum                                       110%     (422 rpm)
                                       Minimum                                        90%     (346 rpm)

                                     Power on
                                       Maximum                                       103%     (396 rpm)
                                       Minimum                                        95%     (365 rpm)

Rotor Speed Warning.                 Low speed                                       96%      (369 rpm)
                                     High speed                                     108%      (415 rpm)

Airspeed Limits.                     Never exceed speed (Vne)                       152 knots IAS power on

                                     For reduction of the Vne with altitude and OAT, see the AW119 MKII Rotorcraft Flight
                                     Manual.
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 47 of 65
                                              Page 28 of 46                                         H7EU, Rev 29

IX. Model AW119 MKII (Normal Category Helicopter) Cont’d

C.G. Range.                       Longitudinal Limits.




CG Range.                         Lateral Limits




Empty Weight & CG Range.          (None)

Maximum Weight.                   2,850 Kg (6283 lb)

Minimum Crew.                     One pilot between STA 1,565 mm (62 in) and STA 1,630 mm (64 in)

Maximum Passengers.               7
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 48 of 65
                                              Page 29 of 46                                                 H7EU, Rev 29

IX. Model AW119 MKII (Normal Category Helicopter) Cont’d

Maximum Baggage.                  150 Kg (330 lb) between STA 4,880 (192 in) and STA 6,430 mm (253 in)
                                  Maximum floor loading for baggage compartment: 500 Kg/m2 (102 lb/ft2).

Fuel Capacity.                    Total Usable: 157 US Gal (595 lt)
                                  See NOTE 1 for unusable fuel
                                  See NOTE 8 for fuel capacity with supplementary fuel tank installation.

Oil Capacity Engine.              2.76 US Gal (10.45 lt)
                                  See NOTE 1 for undrainable oil.

Oil Capacity Transmission.        2.72 US Gal (10.3 lt)
                                  See NOTE 1 for undrainable oil.

Maximum Operating Altitude.       4,572 m (15,000 ft)

Rotor Blade Control Movements.    For rigging information refer to the A119/AW119 MKII Maintenance Manual.


X. Model AW109SP (Normal Category Helicopter), approved October 14, 2010.

 Engines.                          Two (2) Pratt & Whitney Canada Inc. PW207C turboshaft engines.
                                   FADEC control engines

 Fuel PW 207C.                     For all temperatures:
                                   ASTM D-1655 Jet A, A1
                                   Military specification (only for reference)
                                   MIL-T-5624 grade , JP-5, MIL-T-83133 grade JP-8,
                                   For detailed information see Section I of the applicable FAA approved AW109SP
                                   Rotorcraft Flight Manual.
Emergency Fuel                     Refer to FAA approved RFM Section 1, for detailed information

 Engine/Xmsn Limits.               All Engine Operation
 PW207C engine)                    Takeoff
                                        Torque                                      125% (562 SHP at N2 100%)
                                        Output shaft speed (N2)                     102% (6120 rpm)
                                        Gas producer speed (N1)                     99.7% (57826 rpm)
                                        Gas temperature (5 min.) TOT                900ºC (1652ºF)

                                   Maximum Continuous
                                       Torque                                       125% (562 SHP at N2 100%)
                                       Output shaft speed (N2)                      101% (6060 rpm)
                                       Gas producer speed (N1)                      97.1% (56318 rpm)
                                       Gas temperature (TOT)                        840ºC (1544ºF)

                                   Single-engine operation (emergency)

                                        2½ min
                                        Torque                                      162% (730 SHP at N2 100%)
                                        Output Shaft Speed (N2)                     102% (6120 rpm)
                                        Gas Producer Speed (N1)                     103% (59740 rpm)
                                        Gas Temperature (TOT)                       970ºC (1778ºF)

                                   Maximum Continuous
                                       Torque                                       141% (633 SHP at N2 100%)
                                       Output shaft speed (N2)                      101% (6060 rpm)
                                       Gas producer speed (N1)                      99.7% (57826 rpm)
                                       Gas temperature (TOT)                        900ºC (1652ºF)
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 49 of 65
                                             Page 30 of 46                                              H7EU, Rev 29

X. Model AW109SP (Normal Category Helicopter) (cont'd)

 Transmission Limits.
                                   All Engine Operation (torque Tq)
                                        Maximum Continuous                       100% (900 SHP)
                                        Take off (5 minutes)                     107% (960 SHP)
                                        Transient (6 second)                     110% (990 SHP)

                                   Single Engine Operation (torque Tq)
                                         Maximum Continuous                      133% (600 SHP)
                                         2 ½ minute                              162% (730 SHP)
                                         Transient (6 seconds)                   173% (780 SHP)

 Rotor Limits.                     Power off
                                       Maximum                                   110% (422 rpm)
                                       Minimum                                   95% (365 rpm)

                                   Power on all engine operative
                                          Maximum                                102% (394 pm)
                                          Minimum                                99% (380 rpm)

                                   Power on single engine (OEI)
                                          Maximum                                102% (394 rpm)
                                          Minimum                                90% (346 rpm)

 Rotor Speed Warning.              Low speed
                                       Power On – Maximum                         95.5% (367 rpm)
                                       Power Off – Minimum                        94.5% (344 rpm)

                                   High speed
                                       Power On                                   105.5% (405 rpm)
                                       Power Off                                  111% (428 rpm)

 Airspeed Limits.                  Never exceed speed (Vne)              168 knots IAS power on
                                                                         128 knots IAS power off/OEI

                                   For reduction of Vne with altitude and OAT, see the applicable FAA
                                   approved AW109SP Rotorcraft Flight Manual.

                                   Refer to FAA approved RFM Section 1 for detailed information on other VNE limits

Ground Speed Limits                Maximum take off and Touchdown Speed on concrete or even surfaces: 40 Kts IAS
                                   Maximum take off and Touchdown Speed on unprepared or uneven surfaces: 20 Kts
                                   IAS

                                   Refer to FAA approved RFM Section 1 for detailed information
                   Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 50 of 65
                                                                 Page 31 of 46                                                     H7EU, Rev 29

X. Model AW109SP (Normal Category Helicopter) (cont'd)

C.G. Range                                             Longitudinal limits (mm)

                                                                Longitudinal Envelope AW109SP
                    3300

                                                                     STA 3330            3175 kg       STA 3430




                    3000                                                                                                           2970 kg
                                          STA 3249
                                          2910 kg




                    2700
     Weight (Kg)




                    2400        STA 3225
                                   2370 kg




                    2100

                                                                                                      STA 3444      2050 kg    STA 3520




                    1800
                      3150.00   3200.00             3250.00     3300.00       3350.00       3400.00       3450.00        3500.00      3550.00

                                                                          Longitudinal station (mm)
                   Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 51 of 65
                                                                 Page 32 of 46                                           H7EU, Rev 29

X. Model AW109SP (Normal Category Helicopter) (cont'd)

                                                    Lateral (mm)


                    3400
                                                                   Lateral Envelope AW109SP



                                                        STA -40                     3175 kg             STA 40
                    3200




                    3000




                    2800
     Weight (Kg)




                    2600



                            2450 kg                                                                                          2450 kg
                    2400




                    2200




                    2000        STA -80                                            2050 kg                               STA 80




                    1800
                      -100.00     -80.00   -60.00       -40.00       -20.00         0.00        20.00    40.00   60.00   80.00     100.00

                                                                              Lateral station (mm)
                    Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 52 of 65
                                                              Page 33 of 46                                                           H7EU, Rev 29

X. Model AW109SP (Normal Category Helicopter) (cont'd)


                                                     Longitudinal limits (inch)

                                                           Longitudinal Envelope AW109SP
                     7300

                                                               STA 131.10            7000 lbs         STA 135.03
                     7000



                     6700

                                                                                                                                      6548 lbs
                                      STA 127.91
                     6400
                                      6415 lbs


                     6100
     Weight (Lbs)




                     5800



                     5500


                                 STA 126.96
                     5200
                                     5225 lbs

                     4900



                     4600

                                                                                                STA 135.59            4519 lbs    STA 138.58
                     4300



                     4000
                        124.00    126.00         128.00      130.00         132.00          134.00           136.00          138.00       140.00

                                                                      Longitudinal station (inches)
                    Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 53 of 65
                                                                  Page 34 of 46                                                 H7EU, Rev 29

X. Model AW109SP (Normal Category Helicopter) (cont'd)

                                                       Lateral (inch)

                                                                    Lateral Envelope AW109SP
                     7500




                                                       STA -1.6                 7000 lbs                      STA 1.6
                     7000




                     6500




                     6000
     Weight (lbs)




                     5500
                                5401 lbs                                                                                              5401 lbs



                     5000




                     4500
                                      STA -3.1                                         4519 lbs                                STA 3.1



                     4000
                        -4.00              -3.00   -2.00            -1.00           0.00               1.00             2.00   3.00              4.00

                                                                            Lateral station (inches)


 Empty Weight & CG Range.                          (None)

 Maximum Take Off Weight.                          3,175 Kg (7,000 lb)

 Minimum Crew.                                     One pilot at Sta 1,328 mm (52,3 in) to 1,404 mm (55,3 in)
                                                   The pilot must be seated in the right seat

 Maximum Passengers.                               7

 Maximum Baggage.                                  120 Kg (264 lb) at Sta 4,880 mm to 6430 mm ref .RFM for baggage load distribution

                                                   Maximum floor loading for baggage compartment: 500 Kg/m2 (102 b/ft2)

                                                   Maximum load per tie-down fitting: 91 Kg (200 lb)

 Fuel Capacity.                                    Total Usable: 148.5 US Gal (562 lt). See NOTE 1 for unusable fuel.

 Oil Capacity Engines. PW 207C                     1.38 US Gal (5.25 lt) for each engine. See NOTE 1 for undrainable oil.

 Oil Capacity Transmission.                        3,09 US Gal (11,7 lt). See NOTE 1 for undrainable oil.
 Maximum Operating Altitude.
          PW 207C                                  20,000 ft (6,096 m)

 Blade Control Movements                           Main              -1° / +12°
                                                   Tail              RH pedal –7° LH pedal + 24°
                                                   For rigging information refer to the Model AW109SP Maintenance Manual
         Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 54 of 65
                                       Page 35 of 46                                                H7EU, Rev 29

DATA PERTINENT TO ALL MODELS

Datum.                     Longitudinal station 0 (datum) is 1835 mm (72 in) forward of the front jack point.
                           For the A119 and AW119 MKII, longitudinal station 0 (datum) is 1785 mm (70.3 in)
                           forward of the front jack point.
                           For the A109S and AW109SP, longitudinal station 0 (datum) is 1635 mm (64,37 in)
                           forward of the front jack point.
                           For the A109S equipped with Trekker Kit P/N 109G0000F01, longitudinal station 0
                           (datum) is 1580mm (62.2 in) forward of the front jack point.
                           Lateral station 0 (datum) is ± 450 mm (± 18 in) inboard of each main jack point and
                           coincides with the rotorcraft longitudinal plane of symmetry.


Leveling Means.            A109, A109A, A109AII, A109C, A109K2 and A119 plumb line from ceiling reference
                           point to index plate on floor of passenger cabin.
                           For A109E, A109S, A109S with Trekker Kit P/N 109G0000F01 and AW109SP the
                           leveling is performed by a water level put on the datum plate located on the cabin roof,
                           RH side.
                           AW119MKII uses either one of the two leveling methods described above.

Serial Numbers Eligible.   A ENTE NAZIONALE AVIAZIONE CIVILE (ENAC) Certificate of Airworthiness for
                           Export endorsed as noted under import requirements must be submitted for each
                           individual rotorcraft for which application for certification is made.
                           For the A109:             the eligible Serial Numbers are from 7106 to 7109.
                           For the A109A:            the eligible Serial Numbers are from 7110 to 7114 (P/N assy
                                                     109-9000-01-11), from 7115 to 7125 (P/N Assy 109-9000-01-
                                                     15), from 7126 to 7135 (P/N Assy 109-9000-01-19), from 7136
                                                     to 7165 (P/N Assy 109-9000-01-23), from 7166 to 7255 (P/N
                                                     Assy 109-9000-01-27).
                           For the A109A II:         the eligible Serial Numbers are from 7256 to 7600.
                           For the A109C:            the eligible Serial Numbers are from 7601 to 7800.
                           For the A109K2:           the eligible Serial Numbers are from 10001 to 10100.
                           For the A109E:            the eligible Serial Numbers are from 11001 to 11999
                           For the A119:             the eligible Serial Numbers are from 14003 to 14700.
                           For the AW119 MKII: the eligible Serial Numbers are from 14701 to 14900.
                           For the AW119MKII equipped with G1000H Kit P/N 109G4600F01-101 and G1000H
                           NXi Kit P/N 10G4600F01-201: the eligible Serial Numbers are from 14901 to 15999.
                           For the A109S:            the eligible Serial Numbers are 22001, 22003 through 22087,
                                                     22089 through 22200
                           For the A109S equipped with Trekker Kit P/N 109G0000F01:               the eligible Serial
                                                     Numbers are 22002, 22088, 22701 to 22999
                           For the AW109SP           the eligible Serial Numbers are S/N 22201, 22203, from 22214
                                                     to 22362, 22364 and subs

Certification Basis.       FAR 21.29 and FAR Part 27 dated February 1, 1965, including Amendments 27-1
                           through 27-8.

                           FAR Part 29 dated February 1, 1965, para. 29.903(b), for Category “A” engine
                           isolation.

                           Special Conditions for Agusta Model A109 helicopter No. 27-54-EU-17, issued on
                           June 26, 1973.

                           Equivalent safety in lieu of compliance shown for:
                           -FAR 27.1189, re shutoff means
                           -FAR 27.1305(d), re fuel quantity indicator for A109A up to S/N 7165.
                           -FAR 27.927(c) at amendment 27-12 elected by the applicant

                           For the Model A109K2, in addition to the above:
                           -27.25                Amendment 11
                           -27.79                Amendment 21
                           -27.143               Amendment 21
                           -27.865               Amendment 11
                           -27.923               Amendment 12 (for reference only)
                           -27.939               Amendment 11
                           -27.951               Amendment 9
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 55 of 65
                                            Page 36 of 46                                               H7EU, Rev 29

                                -27.1093                 Amendment 20

                                For the Model A109E in addition to the above:
                                -27.2                  Amendment 28
                                -27.21                 Amendment 21
                                -27.45                 Amendment 21
                                -27.71                 Amendment 21
                                -27.141                Amendment 21
                                -27.175                Amendment 21
                                -27.177                Amendment 21
                                -27.401                Amendment 27
                                -27.610                Amendment 21
                                -27.901                Amendment 23
                                -27.903                Amendment 23
                                -27.927                Amendment 23
                                -27.954                Amendment 23
                                -27.1091               Amendment 23
                                -27.1189               Amendment 23
                                -27.1305               Amendment 23
Certification Basis (Cont’d).   -27.1321               Amendment 13
                                -27.1322               Amendment 11
                                -27.1323               Amendment 13
                                -27.1325               Amendment 13
                                -27.1401               Amendment 10
                                -27.1505               Amendment 21
                                -27.1519               Amendment 21
                                -27.1521               Amendment 23
                                -27.1527               Amendment 14
                                -27.1529               Amendment 18
                                -27.1549               Amendment 23
                                -27.1555               Amendment 21
                                -27.1557               Amendment 11
                                -27.1581               Amendment 14
                                -27.1583               Amendment 16
                                -27.1585               Amendment 21
                                -27.1587               Amendment 21

                                Special conditions for Agusta Models A109D and A109E helicopters, High
                                Intensity Radiated Fields No. 27-ASW-3 issued on June 13, 1996.

                                Equivalent safety in lieu of compliance shown for: FAR 27.175(c), re static longitudinal
                                stability.

                                For the Model A119 in addition to the above:
                                - FAR 27.29, Amdt. 14
                                - FAR 27.33, Amdt. 14
                                - FAR 27.65, Amdt. 33
                                - FAR 27.71, Amdt. 21
                                - FAR 27.151, Amdt. 21
                                - FAR 27.161, Amdt. 21
                                - FAR 27.173, Amdt. 21
                                - FAR 27.307, Amdt. 26
                                - FAR 27.321, Amdt. 11
                                - FAR 27.337, Amdt. 26
                                - FAR 27.339, Amdt. 11
                                - FAR 27.351, Amdt. 26
                                - FAR 27.361, Amdt. 23
                                - FAR 27.391, Amdt. 26
                                - FAR 27.395, Amdt. 26
                                - FAR 27.397, Amdt. 11
                                - FAR 27.427, Amdt. 27
                                - FAR 27.501, Amdt. 26
                                - FAR 27.571, Amdt. 26
                                - FAR 27.602, Amdt. 38
                                - FAR 27.603, Amdt. 16
                                - FAR 27.613, Amdt. 26
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 56 of 65
                                            Page 37 of 46                                             H7EU, Rev 29

                                - FAR 27.663, Amdt. 26
                                - FAR 27.672, Amdt. 21
                                - FAR 27.727, Amdt. 26
                                - FAR 27.779, Amdt. 21
                                - FAR 27.783, Amdt. 26
                                - FAR 27.807, Amdt. 26
                                - FAR 27.863, Amdt. 16
                                - FAR 27.917, Amdt. 11
                                - FAR 27.923, Amdt. 29
                                - FAR 27.955, Amdt. 23
                                - FAR 27.967, Amdt. 30
                                - FAR 27.975, Amdt. 30
                                - FAR 27.977, Amdt. 11
                                - FAR 27.997, Amdt. 23
                                - FAR 27.1027, Amdt. 23
                                - FAR 27.1041, Amdt. 23
                                - FAR 27.1043, Amdt. 14
                                - FAR 27.1045, Amdt. 23
                                - FAR 27.1141, Amdt. 33
Certification Basis (Cont’d).   - FAR 27.1143, Amdt. 29
                                - FAR 27.1145, Amdt. 12
                                - FAR 27.1193, Amdt. 23
                                - FAR 27.1327, Amdt. 13
                                - FAR 27.1337, Amdt. 23
                                - FAR 27.1411, Amdt. 11
                                - FAR 27.1501, Amdt. 14
                                - FAR 27.1525, Amdt. 21
                                - FAR 27.1545, Amdt. 16
                                - FAR 27.1547, Amdt. 13
                                - FAR 27.1559, Amdt. 21
                                - 27 Appendix A, Amdt. 24

                                For the Model A109S:
                                - FAR Part 21.29 and FAR Part 27 as quoted in the FAA TCDS H7EU Revision 19 for
                                   unchanged area and FAR Part 27 Amendment 27-1 through 27-40 for the new or
                                   changed parts with respect to the A109E identified in the Agusta document n° 109-01-
                                   182 rev B;
                                - the exceptions of 27.863.
                                - Appendix A to Part 27 of Amendment 27-24.
                                - Appendix B to Part 27 of Amendment 27-19
                                - FAR 36, Appendix H, Amendment 36-1 through the amendment in effect at the time of
                                  conducting the noise tests.
                                - Special Condition for High Intensity Radiated Field (HIRF), No. 27-ASW-3, issued on
                                  June 13, 1996.
                                - Category A Operations Appendix C to FAR 27.

                                - The main differences between the A109S and the A109E are as follows
                                     Maximum weight increase from 2850 kg to 3175 kg.
                                     Stretched passenger cabin.
                                     New tail rotor with composite blades.
                                     Engine PW207C with new rating.
                                     New main and nose landing gear.
                                     New engine and transmission oil cooler components.
                                     Engine control cable and engine control lever electronic control.
                                     Modified two FFC levers.
                                     Modified fuel quantity probe and computing unit for new fuel tanks.
                                     Updated new limits in Integrated Display System (IDS).
                                     Aircraft Battery relocated.
                                     New ICS NAT.
                                     New Main rotor P/N 109-0112-01-103.
                                     New COM/NAV.
                                     New pilot seats.
                                     Modified passenger seats installation and fuel system.
                                     Installed new interior.

                                 For the A109S equipped with Trekker Kit P/N 109G0000F001:
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 57 of 65
                                            Page 38 of 46                                               H7EU, Rev 29

                                  -   A109S Certification Basis for the areas not affected by the Trekker Kit installation
                                  -   FAR 27 Amdt. Up to 47 for the changed areas as identified in Leonardo document
                                      n° 109G0274A001.
                                  -   Special Condition: HIRF Protection according to JAA Interim Policy, Paper No.
                                      INT/POL/27&29/1 Issue 3, equivalent to FAR 27.1317 Amdt.42
                                  -   Equivalent Level of Safety to 14 CFR §27.1305, §27.1521, §27.1549, §27.1309(c),
                                      §29.1309(b)(2)(i) and (d): Power Index Indicator.

                                 For the Model AW109SP
                                - FAR Part 21.29 and FAR Part 27 as quoted in the FAA TCDS H7EU rev 23 for
                                   unchanged area and FAR Part 27 Amendment 27-1 through 27-42 for the new or
                                   changed parts with respect to the A109S identified in the Agusta document n°
                                   109G0000N062 rev. A and 109G0000N091 rev. B;
                                 - the exceptions of 27.863.
                                 - Appendix A to Part 27 of Amendment 27-24.
                                 - Appendix B to Part 27 of Amendment 27-19
                                 - Category A Operations Appendix C to Part 27
                                 - HIRF Appendix D to part 27.1317
                                 - FAR 36, Appendix H, Amendment 36-1 through the amendment in effect at the time of
                                   conducting the noise tests.
                                -The main differences between the AW109SP and the A109S are as follows
                                    New main structure made of both metallic and composite material
                                    New FQGS (Fuel quantity gauging system)
                                    New Starter Generator (200 amp)

                                  New AFCS (New design, 4-channels, digital AFCS, using AHRS, RAD Alt, ADU
                                   and NAV systems as input equipment, interfaced with cockpit)
                                  New Avionics (Digital system, integrated with Digital Audio Communication
                                   System, 4 EFIS display with synthetic vision system and FMS)

                                The A109 models with a maximum weight exceeding 6000 lb have been approved
                                following the grant of the exemption No. 6518 dated October 9, 1996.

                                The Grant of Exemption No. 6648, Regulatory Docket No. 28353 was issued on June 25,
                                1997, for the A119 in response to Agusta letter of September 27, 1995, requesting
                                exemption from 21.19(b)(1) of Title 14, Code of Federal Regulations (14 CFR) to allow
                                for an amendment to the TC No. H7EU rather than applying for a new Type Certificate
                                due to design change from 2 engine to one engine.


Certification Basis (Cont’d).   For the Model AW119 MKII:
                                FAR 21.29 and FAR Part 27 as quoted below:
                                FAR 27.1 a) Amdt. 37; FAR           27.2 Amdt. 28;         FAR 27.2 b)2)i)    Amdt. 37;
                                FAR 27.21 Amdt. 21; FAR 27.25 Amdt. 36;                    FAR      27.27     Amdt. 2;
                                FAR 27.29 Amdt. 14; FAR 27.33 Amdt. 14;                    FAR      27.45     Amdt. 21;
                                FAR 27.51 Amdt. /;         FAR 27.65 Amdt. 33;             FAR      27.71     Amdt. 21;
                                FAR 27.73 Amdt. /;         FAR 27.75 Amdt. 14;             FAR      27.79     Amdt. 21;
                                FAR 27.141 Amdt. 21; FAR 27.143 Amdt. 21;                  FAR     27.151     Amdt. 21;
                                FAR 27.161 Amdt. 21; FAR 27.171 Amdt. /;                   FAR     27.173     Amdt. 21;
                                FAR 27.175 Amdt. 34; FAR 27.177 Amdt. 21;                  FAR     27.231     Amdt. /;
                                FAR 27.241 Amdt. /;        FAR 27.251 Amdt. /;             FAR     27.301     Amdt. /;
                                FAR 27.303 Amdt. /;        FAR 27.305 Amdt. /;             FAR     27.307     Amdt. 26;
                                FAR 27.309 Amdt. /;        FAR 27.321 Amdt. 11;            FAR     27.337     Amdt. 26;
                                FAR 27.339 Amdt. 11; FAR 27.341 Amdt. /;                   FAR     27.351     Amdt. 34;
                                FAR 27.361 Amdt. 23; FAR 27.391 Amdt. 34;                  FAR     27.395     Amdt. 26;
                                FAR 27.397 Amdt. 40; FAR 27.399 Amdt. /;                   FAR     27.401     Amdt. 27;
                                FAR 27.403 Amdt. 27; FAR 27.411 Amdt. /;                   FAR     27.413     Amdt. 27;
                                FAR 27.427 Amdt. 27; FAR 27.471 Amdt. /;                   FAR     27.473     Amdt. 2;
                                FAR 27.501 Amdt. 26; FAR 27.505 Amdt. /;                   FAR     27.547     Amdt. 3;
                                FAR 27.549 Amdt. 3;        FAR 27.561 Amdt. /;             FAR     27.571     Amdt. 26;
                                FAR 27.601 Amdt. /;        FAR 27.602 Amdt. 38;            FAR     27.603     Amdt. 16;
                                FAR 27.605 Amdt. 16; FAR 27.607 Amdt. 4;                   FAR     27.609     Amdt. /;
                                FAR 27.610 Amdt. 37; FAR 27.611 Amdt. /;                   FAR     27.613     Amdt. 26;
                                FAR 27.619 Amdt. /;        FAR 27.621 Amdt. 34;            FAR     27.623     Amdt. /;
                                FAR 27.625 Amdt. /;        FAR 27.629 Amdt. 26;            FAR     27.653     Amdt. 2;
                                FAR 27.659 Amdt. 2;        FAR 27.661 Amdt. 2;             FAR     27.663     Amdt. 26;
Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 58 of 65
                             Page 39 of 46                                            H7EU, Rev 29

                  FAR    27.671   Amdt. /;    FAR    27.672 Amdt. 21; FAR          27.673   Amdt. 21;
                  FAR    27.674   Amdt. 26;   FAR    27.675 Amdt. 16; FAR          27.681   Amdt. /;
                  FAR    27.683   Amdt. /;    FAR    27.685 Amdt. 26; FAR          27.691   Amdt. /;
                  FAR    27.695   Amdt. /;    FAR    27.723 Amdt. /;   FAR         27.725   Amdt. /;
                  FAR    27.727   Amdt. 26;   FAR    27.737 Amdt. /;   FAR         27.771   Amdt. /;
                  FAR    27.773   Amdt. /;    FAR    27.775 Amdt. 27; FAR          27.777   Amdt. /;
                  FAR    27.779   Amdt. 21;   FAR    27.783 Amdt. 26; FAR          27.785   Amdt. /;
                  FAR    27.787   Amdt. /;    FAR    27.805 Amdt. 37; FAR          27.807   Amdt. 26;
                  FAR    27.831   Amdt. /;    FAR    27.853 Amdt. 17; FAR          27.855   Amdt. /;
                  FAR    27.859   Amdt. 23;   FAR    27.861 Amdt. 26; FAR          27.863   Amdt. 16;
                  FAR    27.865   Amdt. 36;   FAR    27.871 Amdt. /;   FAR         27.901   Amdt. 23;
                  FAR    27.903   Amdt. 23;   FAR    27.907 Amdt. /;   FAR         27.917   Amdt. 11;
                  FAR    27.921   Amdt. /;    FAR    27.923 Amdt. 29; FAR          27.927   Amdt. 23;
                  FAR    27.931   Amdt. /;    FAR    27.939 Amdt. 11; FAR          27.951   Amdt. 9;
                  FAR    27.954   Amdt. 23;   FAR    27.955 Amdt. 23; FAR          27.959   Amdt. /;
                  FAR    27.961   Amdt. 23;   FAR    27.963 Amdt. 23; FAR          27.965   Amdt. 12;
                  FAR    27.967   Amdt. 30;   FAR    27.969 Amdt. 23; FAR          27.971   Amdt. /;
                  FAR    27.973   Amdt. /;    FAR    27.975 Amdt. 30; FAR          27.977   Amdt. 11;
                  FAR    27.991   Amdt. 23;   FAR    27.993 Amdt. 2;   FAR         27.995   Amdt. /;
                  FAR    27.997   Amdt. 23;   FAR    27.999 Amdt. 23; FAR         27.1011   Amdt. 23;
                  FAR   27.1013   Amdt. 9;    FAR   27.1017 Amdt. /;   FAR        27.1019   Amdt. 23;
                  FAR   27.1021   Amdt. 20;   FAR   27.1027 Amdt. 23; FAR         27.1041   Amdt. 23;
                  FAR   27.1043   Amdt. 14;   FAR   27.1045 Amdt. 23; FAR         27.1091   Amdt. 23;
                  FAR   27.1093   Amdt. 23;   FAR   27.1121 Amdt. 12; FAR         27.1123   Amdt. 11;
                  FAR   27.1141   Amdt. 33;   FAR   27.1143 Amdt. 29; FAR         27.1145   Amdt. 12;
                  FAR   27.1151   Amdt. 33;   FAR   27.1163 Amdt. 23; FAR         27.1183   Amdt. 20;
                  FAR   27.1185   Amdt. 11;   FAR   27.1187 Amdt. /;   FAR        27.1189   Amdt. 23;
                  FAR   27.1191   Amdt. 2;    FAR   27.1193 Amdt. 23; FAR         27.1194   Amdt. 2;
                  FAR   27.1195   Amdt. 5;    FAR   27.1301 Amdt. /;   FAR        27.1303   Amdt. /;
                  FAR   27.1305   Amdt. 29;   FAR   27.1307 Amdt. /;   FAR        27.1309   Amdt. 21;
                  FAR   27.1321   Amdt. 13;   FAR   27.1322 Amdt. 11; FAR         27.1323   Amdt. 13;
                  FAR   27.1325   Amdt. 13;   FAR   27.1327 Amdt. 13; FAR         27.1329   Amdt. 21;
                  FAR   27.1337   Amdt. 23;   FAR   27.1351 Amdt. 13; FAR         27.1353   Amdt. 14;
                  FAR   27.1357   Amdt. 13;   FAR   27.1361 Amdt. /;   FAR        27.1365   Amdt. /;
                  FAR   27.1367   Amdt. /;    FAR   27.1381 Amdt. /;   FAR        27.1383   Amdt. /;
                  FAR   27.1385   Amdt. /;    FAR   27.1387 Amdt. 7;   FAR        27.1389   Amdt. /;
                  FAR   27.1391   Amdt. /;    FAR   27.1393 Amdt. /;   FAR        27.1395   Amdt. /;
                  FAR   27.1397   Amdt. 6;    FAR   27.1399 Amdt. 2;   FAR        27.1401   Amdt. 10;
                  FAR   27.1411   Amdt. 11;   FAR   27.1413 Amdt. 21; FAR         27.1435   Amdt. /;
                  FAR   27.1461   Amdt. 2;    FAR   27.1501 Amdt. 14; FAR         27.1503   Amdt. /;
                  FAR   27.1505   Amdt. 21;   FAR   27.1509 Amdt. /;   FAR        27.1519   Amdt. 21;
                  FAR   27.1521   Amdt. 29;   FAR   27.1523 Amdt. /;   FAR        27.1525   Amdt. 21;
                  FAR   27.1527   Amdt. 14;   FAR   27.1529 Amdt. 18; FAR         27.1541   Amdt. /;
                  FAR   27.1543   Amdt. /;    FAR   27.1545 Amdt. 16; FAR         27.1547   Amdt. 13;
                  FAR   27.1549   Amdt. 29;   FAR   27.1551 Amdt. /;   FAR        27.1553   Amdt. /;
                  FAR   27.1555   Amdt. 21;   FAR   27.1557 Amdt. 11; FAR         27.1559   Amdt. 21;
                  FAR   27.1561   Amdt. /;    FAR   27.1565 Amdt. 2;   FAR        27.1581   Amdt. 14;
                  FAR   27.1583   Amdt. 16;   FAR   27.1585 Amdt. 21; FAR         27.1587   Amdt. 21;
                  FAR   27.1589   Amdt. /;    FAR    27 Appendix A Amdt. 24.

                  - Special Condition: HIRF Protection according to JAA Interim Policy, Paper No.
                    INT/POL/27&29/1 [only for Electronic Engine Control System]

                  - Special Condition: HIRF Protection according to JAA Interim Policy, Paper No.
                    INT/POL/27&29/1 Issue 3 [only for “G1000H Installation Kit” P/N 109G4600F01-
                    101 and for G1000H NXi Installation Kit P/N 109G4600F01-201]

                  - ELOS Memo AT04305RD-R-F-01 for G1000H NXi Installation Kit P/N
                    109G4600F01-201 Power Index Indicator

                  - FAR 36, Appendix H, Amendment 36-28, January 2006 for the noise level
                    determination.

                  - For Pilot and Copilot Crashworthy Seats Installation Kit P/N 109G2510F04 and for
                    Passenger Crashworthy Seats Installation Kit P/N 109G2520F45, installed, 14 CFR
       Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 59 of 65
                                     Page 40 of 46                                                H7EU, Rev 29

                            27.561 Amdt. 32; 14 CFR 27.562 Amdt. 25; 14 CFR 27.625 Amdt. 35; and 14 CFR
                            27.785 Amdt. 35 apply. See Note 21 for eligible serial helicopters for installation.

                         The Certification basis applicable to the AW119 MKII model is identified in the Agusta
                         document No. 109G0000N077.

                         Date of Application for Type Certificate:    February 18, 1971.

                         Type Certificate No. H7EU issued June 1, 1975;
                              amended April 2, 1976           to include Model A109A;
                              amended December 4, 1981        to include Model A109AII;
                              amended August 19, 1989         to include Model A109C;
                              amended January 15, 1993        to include Model A109K2;
                              amended August 26, 1996         to include Model A109E;
                              amended April 28, 2000          to include Model A119.;
                              amended July 20, 2006           to include Model A109S;
                              amended October 22, 2007        to include Model AW119 MKII.
                              amended October 14, 2010        to include Model AW109SP

                         For IFR operations See NOTE 6.

                         The Italian ENAC originally type certificated this under its type certificate number
                         (A156). The FAA validated this product under U.S. Type Certificate Number (H7EU).
                         Effective September 28, 2003, the European Aviation Safety Agency (EASA) began
                         oversight of this product on behalf of the Italian ENAC.

                         The U.S. airworthiness certification basis for aircraft type certificated under FAR
                         Section 21.29 and exported by the country of manufacture is FAR Sections 21.183(c)
                         or 21.185(c).

                         The U.S. airworthiness certification basis for aircraft type certificated under FAR
                         Section 21.29 exported from countries other than the country of manufacture (e.g.
                         third party country) is FAR Sections 21.183(d) or 21.183(b).

Import Requirements.     To be considered eligible for operation in the United States, each aircraft manufactured
                         under this type certificate must be accompanied by a certificate of airworthiness for
                         export or certifying statement endorsed by the exporting foreign civil airworthiness
                         authority which states (in the English language):

                         The FAA can issue a U.S. airworthiness certificate based on a NAA Export Certificate of
                         Airworthiness (Export C of A) signed by a representative of the Italian ENAC or EASA
                         on behalf of the European Community.

                         The Export C of A should contain the following statement:
                         “The aircraft covered by this certificate has been examined, tested, and found to comply
                         with the EASA Type Certificate Number R.005 (formerly Italian ENAC TC Number
                         A156) approved under the U.S. Type Certificate Number H7EU and to be in a condition
                         for safe operation.”

                         Refer to the applicable bilateral agreement to verify eligibility for import based on the
                         scope of the agreement, to identify any required statements on the export certificate of
                         airworthiness (or equivalent document), and for procedures for coordinating exceptions
                         to conformity statements on these documents. Refer to FAA Order 8130.2, Airworthiness
                         Certification of Aircraft, provisions for Import Aircraft, for requirements for issuance of
                         an airworthiness certificate.

Equipment.               The basic required equipment as prescribed in the applicable airworthiness regulations
                         (see Certification Basis) must be installed in the rotorcraft for certification.

                         In addition, the following items of equipment are required:
                         (a) Approved Helicopter Flight Manual:
                              1. Model A109:               A109 Helicopter Flight Manual dated May 21, 1975
                                                           or later revision.
                              2. Model A109A:              A109A Helicopter Flight Manual dated May 16, 1979
                                                           or later revision.
        Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 60 of 65
                                       Page 41 of 46                                                H7EU, Rev 29

                          NOTE: for operations at 2450 Kg (5400 lbs) pages 1-2A, 1-2B and 1-12A are applicable.

                                3. Model A109A II:         A109A II Helicopter Flight Manual dated June 2, 1981
                                                           or later revision.
                                4. Model A109C:            A109C Helicopter Flight Manual dated October 2, 1989
                                                           or later revision.
                               5. Model A109K2:            A109K2 Helicopter Flight Manual dated January 23,
                                                           1992 or later revision.
                                6. Model A109E:            A109E Rotorcraft Flight Manual dated May 31, 1996
                                   (PW206C)                or later revision
                                7. Model A119:             A119 Rotorcraft Flight Manual dated April 19, 2000
                                                           or later revision.
                                8. Model A109E:            A109E Rotorcraft Flight Manual No. 109-08-053 and
                                                            (TM 2K1) relevant Section 5 “Optional Equipment”
                                                            No. 109-08-057, dated September 10, 2001 or later
                                                            revision.
                               9. Model A109S              A109S Rotorcraft Flight Manual No. 109G0040A013
                                                           and No. 109G0040A014 RFM Optional Equipment
                                                           Supplements.
                                                           Rotorcraft Flight Manual No. 109G0040A034 for
                                                           A109S with Trekker Kit P/N 109G0000F01.

                               10. Model AW119 MKII AW119 MKII Rotorcraft Flight Manual No.
                                                    109G0040A017 or later revision
                                                    AW119MKII equipped with “G1000H Installation Kit”
                                                    P/N 109G4600F01-101and AW119MKII equipped with
                                                    “G1000H NXi Installation Kit” P/N 109G4600F01-201
                                                    Rotorcraft Flight Manual No. 109G0040A033 or later
                                                    revision
                               11. Model AW109SP    AW109S Rotorcraft Flight Manual No. 109G0040A018
                                                    and No. 109G0040A019 RFM Optional Equipment
                                                    Supplements

                          (b) Low-rotor-rpm and engine-failure warning systems in accordance with Agusta
                              drawing Nos. 109-0729-21 or 109-0729-31 and 109-0729-22 for A109A, A109AII
                              and A119 Models; 109-0741-06 for Model A109C; 109-0741-27 and 109-0752-40
                              for Model A109K2; 109-0753-28 for Model A109E and A109S; 109-0900-66
                              for A119 Model equipped with Integrated Display System and AW119 MKII
                              Model.

                          (c) OAT indicator MS28028-1
                              On A109E, A109S, A119 equipped with Integrated Display System and AW119
                              MKII the OAT data are shown on the IDS system and the sensor is P/N E22307-2-4.

                          Required and optional approved equipment are listed in the:
                              A109              Equipment List Report No. 109-07-01;
                              A109A             Equipment List Report No. 109-07-03;
                              A109AII           Equipment List Report No. 109-07-06;
                              A109C             Equipment List Report No. 109-07-09;
                              A109K2            Equipment List Report No. 109-07-14;
                              A109E             Equipment List Report No. 109-07-16;
                              A119              Equipment List Report No. 109-07-19.
                              A109S             Equipment List Report No. 109G0840W017
                                                Equipment List Report No. 109G0840W048 for A109S with
                                                Trekker Kit P/N 109G0000F01
                              AW119 MKII Equipment List Report No. 109G0840W030
                                                Equipment List Report No. 109G0840W046 for “G1000H
                                                Installation Kit” and for “G1000H NXi Installation Kit”
                              AW109SP           Equipment List Report No. 109G0840W040

                          For IFR operations see NOTE 6.

Placards.                 Placards listed in the EASA/ENAC-approved Helicopter Flight Manual must be
                          displayed in the appropriate location.

Service Information.      Information essential for proper maintenance of the rotorcraft is presented in the
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 61 of 65
                                            Page 42 of 46                                                H7EU, Rev 29

                               following documentation which must be supplied with each rotorcraft at time of delivery:

                               A109A/A109AII/A109C A109K2 A109E Airworthiness Limitations Section
                               (Chapter 4) of the Maintenance Manual.

                               A109S Airworthiness Limitations Section (Chapter 4) of the Doc n° 0B-A-AMPI-00-P
                               Aircraft Maintenance Planning Information .

                               A109A/A109AII/A109C A109K2 A109E inspection requirements and component
                               overhaul schedule (chapter 5) of the Maintenance Manual.

                               A109A/A109AII/A109C A109K2 A109E Maintenance Manual.

                               A109S Airworthiness Limitations Section (Chapter 4) of the Doc n° 0B-A-AMPI-00-P
                               Aircraft Maintenance Planning Information.

                               A109S with Trekker Kit P/N 109G0000F01 Airworthiness Limitation Section (Chapter 4)
                               of the Doc n° 0B-D-AMPI-00-P Aircraft Maintenance Planning Information.

                               A119 ALS              (Chapter 04)    of the A119 / AW119 MKII Maintenance Planning
                               Manual.

                               AW119 MKII ALS (Chapter 04A) of the A119 / AW119 MKII Maintenance Planning
                               Manual.
                               NOTE: Mission profiles using more cycles than those quoted in the A119 and AW119
                                       MKII ALS shall be communicated to the aircraft manufacturer for retirement lives
                                       recalculation and approval.

                              A119 and AW119 MKII inspection requirements and component overhaul schedule (Chapter
                              05) of the A119 / AW119 MKII Maintenance Planning Manual.

                               AW109SP Airworthiness Limitations Section (Chapter 4) of the Doc n° 0B-B-AMPI-00-P
                               Aircraft Maintenance Planning Information and inspection requirements and
                               component overhaul schedule (Chapter 5) of the Doc n° 0B-B-AMPI-00-P Aircraft
                               Maintenance Planning Information

                               “Agusta Service bulletins, structural repair manuals, vendor manuals, rotorcraft flight
                               manuals, and overhaul and maintenance manuals, which contain a statement that the
                               document is European Aviation Safety Agency/ ENTE NAZIONALE AVIAZIONE
                               CIVILE (EASA/ENAC) approved, are accepted by the FAA and are considered FAA
                               approved.

                               These approvals pertain to the type design only.”

                               Mandatory Bulletins will be identified as such. Each of the documents listed below must
                               state that it is approved by the
                               European Aviation Safety Agency (EASA) or – for approvals made before
                               September 28, 2003 – by the Italian ENAC. Any such documents are accepted
                               by the FAA and are considered FAA approved.
                                    Service Bulletin,
                                    Structural repair manuals,
                                    Vendor manuals,
                                    Aircraft flight manuals, and
                                    Overhaul and maintenance manuals.
                               This applies only to the acceptance of type design data.

NOTE 1.     Current weight and balance report including list of equipment included in the certificated empty weight and
            loading instructions must be provided for each rotorcraft at the time of the original certification.

            The certificated empty weight and corresponding CG location must include undrainable oil and undrainable
            fuel.

            Undrainable engine oil is zero Kg. for all models except for the A109E where the undrainable oil is 2.09
            Kg./4.61 lbs (0.567 U.S.gal/2.15 lt) at the sta. 4280 mm (168.5 in) and for the A119 and AW119 MKII where
            the undrainable oil is 1.6 Kg./3.52 lbs (0.433 U.S. gal/1.64 lt) at the sta. 4673 mm (183.9 in).and for the
            A109E where the undrainable oil is 1.8 /Kg/3.96 lbs (0.486 U.S gal/1.84 lt ) at sta 4280 mm (168.5 in).
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 62 of 65
                                             Page 43 of 46                                                 H7EU, Rev 29


            Unusable fuel is 7 Kg /15 lbs (2.4 U.S. gal./9 lt.) at sta. 3750 mm (148°) for Model A109A/AII/C, 9 Kg./20
            lbs (3.2 U.S. gal./12 lit.) at sta. 3750 mm (148°) for Model A109K2, 8 Kg/17.6 lbs (2.66 U.S. gal./10 lt) at sta
            3320 mm (131 in) for Model A109E, and 8 Kg/17.6 lbs (2.64 U.S. gal./10 lt) at sta 3320 mm (130.7 in)
            for Models A119 and AW119 MKII , and 9.6Kg/21.16 lbs (3.17 U.S gal /12 lt) at sta 3761 mm (148 in)
            for Model A109S and AW109SP.

NOTE 2.     All placards indicated in the Rotorcraft Flight Manual (RFM) must be installed in the appropriate location.

NOTE 3.     Life-limited components and approved retirement times of the Model A109A/A109AII/A109C/A109K2/
            A109E/A119 /A109S/AW119 MKII and AW109SP are listed in the Chapter 04 “Airworthiness Limitations”
            of the applicable “Maintenance Manual” and must be replaced as prescribed therein.

NOTE 4.     For operation below 4ºC (40ºF) of the Model A109A/AII/C the use of anti-ice additive is authorized, but is
            not mandatory due to aircraft anti-ice fuel filter installation. Below 4ºC (40ºF) the AVGAS JET FUEL
            MIXTURE may be used as an alternative fuel. Refer to Allison Operation and Maintenance Manual for
            AVGAS mix, cold weather fuel and blending instructions.

            For A109E operation below 4ºC (40ºF) the use of anti-ice additive is authorized but not mandatory due to
            aircraft anti-ice fuel filter installation. For additive requirements and blending procedures refer to Pratt &
            Whitney or Turbomeca manuals.

            For A109S operation below 4ºC (40ºF) the use of anti-ice additive is authorized but not mandatory due to
            aircraft anti-ice fuel filter installation. For additive requirements and blending procedures refer to Pratt &
            Whitney PW207C engine /maintenance /installation manual

            For A119 and AW119 MKII operation below 4°C (40°F) the use of anti-ice additive is not mandatory,
            since the engine is equipped with a fuel heater.

NOTE 5.     For helicopters up to and including S/N 7114 not equipped with adjustable seat kit P/N 109-0700-49-1,
            moment arm of pilot and forward passenger seat is 1650 mm (65 in) from sta. 0.

NOTE 6.     a.   Model A109A helicopters, S/N 7107, 7130 and subsequent, are eligible for day and night IFR
                 operations, with one pilot or with two pilots, when "IFR" installation Agusta Kit No. 109-0810-22,
                 Rev. E or later FAA-approved revision is incorporated and the helicopter is operated in accordance with
                 Model A109A Flight Manual IFR Supplement No. 1 approved by RAI under date of July 16, 1978 and
                 subsequent approved revisions. (NOTE: the above-noted kit and flight manual supplement comprise the
                 Agusta version of FAA-approved STC No. CH2699SW).
            b.   Model A109A II and A109C helicopters S/N 7256, and subsequent, are eligible for day and night IFR
                 operations with one, or with two pilots when "IFR" installation Kit No. 109-0810-22, Rev. E or, later
                 FAA approved revision, is incorporated and the helicopter is operated in accordance with Model
                 A109 II and A109C Rotorcraft Flight Manuals.
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 63 of 65
                                             Page 44 of 46                                                  H7EU, Rev 29

            c.   Model A109K2 helicopters S/N 10001 and subsequent, are eligible for day and night, single pilot IFR
                 operation when IFR installation Agusta Kit No. 109-0810-22-135 and subsequent approved dash
                 numbers are incorporated.
                 Certification Basis:
                 - Appendix B to Part 27 - Airworthiness criteria for helicopter instrument flight - Amdt. 27.19.
                 - FAR Part 27 Paragraph 27.672 Amdt. 21; 27.1309 Amdt 21; 27.1329 Amdt 21; 27.1335 Amdt. 13.
                 The helicopter shall be operated in accordance with the Model A109K2 Flight Manual IFR Supplement
                 No. 2.
            d.   Model A109E Helicopters S/N 11001 and subsequent, are eligible for day and night, single pilot IFR
                 operation when IFR installation Agusta Kit P/N 109-0810-22-143 and subsequent approved dash
                 numbers are incorporated.
                 Certification Basis:
                 - Appendix B to Part 27 - Airworthiness criteria for helicopter instrument flight - Amdt. 27.19.
                 - FAR Part 27 Paragraph 27.672 Amdt. 21; 27.1309 Amdt 21; 27.1329 Amdt 21; 27.1335 Amdt. 13.
                 The helicopter shall be operated in accordance with the Model A109E Flight Manual.
            e.   Model A109S Helicopters S/N 22001 and subsequent, are eligible for day and night, single pilot IFR
                 operation. The IFR is part of the Basic Certification.
            f.   Model AW109SP Helicopters S/N 22201, 22203, and 22214 and subsequent, are eligible for day and
                 night, single pilot IFR operation. The IFR is part of the Basic Certification

NOTE 7.     Model A109A helicopters are eligible for operations at maximum weight of 2600 kg (5732 lb.) when
            Agusta Technical Bulletin No.109-20 and subsequent approved revisions are incorporated. For Model
            A109A helicopters not incorporating the Agusta Technical Bulletin No. 109-20, the following limitations are
            to be applied.
            - Airspeed limits
              Never exceed speed (VNE)             168 kts IAS
                 For reduction of VNE with altitude and OAT, see page 1-2A of the FAA-approved Rotorcraft
                 Flight Manual.

            - CG Range (Gear Down)
                Longitudinal Limits --
                    Refer to diagram on page 5 (Model A109A) for weight up to 2450 kg. (5400 lb.)

            Lateral Limits --
                      Refer to diagram on page 6 (Model A109A) for weight up to 2450 kg. (5400 lb.)

            - Maximum Weight                   2450 kg (5400 lb.)
                See Page 1-2B of the FAA-approved Rotorcraft Flight Manual.

            - Maximum Operating Altitude       4560m (15000 ft)
                See Page 1-2B of the FAA-approved Rotorcraft Flight Manual.

NOTE 8.     For Models A109AII, A109C, and A109K2, the auxiliary fuel tank installation P/N 109-0810-56 adds a total
            fuel capacity of 40.8 U.S. Gal. (153 lit.) at sta. 4708 mm (185.3 in.) of which 40 U.S. Gal. (150 lit.) is usable.
            For Model A109E, the fuel tank installation P/N 109-0811-49 adds a total of fuel capacity of 70 U.S. gal.
            (265 lit.) all usable.
            For Model A109S the fuel tank installation P/N 109-0813-32 adds a total of fuel capacity of 060.76 U.S. Gal.
            (230 lit) all usable.
            For Model A119 and AW119 MKII the fuel tank installation P/N 109-0811-49 adds a total of fuel capacity of
            70 US Gal. (265 lit) all usable.
            For Model AW109SP the fuel tank installation P/N 109-0813-32 adds a total of fuel capacity of 60.76 U.S.
            Gal. (230 lit) all usable

NOTE 9.     The Models A109/A109A/A109AII/A109C/A109K2/A109E/A119/A109S/AW119 MKII /AW109SP are
            identified by the general assembly drawing as follows:
                                 109-9000-01-5                     for A109
                                 109-9000-01-11/15/19/23/27        for A109A
                                 109-9000-01-31                    for A109AII
                                 109-9000-01-135                   for A109C
                                 109-9000-01-139                   for A109K2
                                 109-9000-01-149                   for A109E
                                 119-9000-01-107                   for A119
                                 109-9000-09-101                   for A109S
                                 119-9000-01-111                   for AW119 MKII
                                 109-9000-09-105                   for AW109SP
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 64 of 65
                                            Page 45 of 46                                                H7EU, Rev 29


NOTE 10.    The model A109K2 is eligible for operations on clear airfield and helipad with the critical engine failure
            concept when the installation P/N 109-0822-47 (all the approved dashes) is incorporated and the helicopter
            is operated in accordance with the Model A109K2 Flight Manual Supplement No. 3 "Take-off and landing
            procedures and performance data on clear airfield and helipad with critical engine failure".

                 Certification Basis:
                 That applicable to the A109K2 plus JAR 29.45(a), (b)(2) Amdt. Base; JAR 29.49(a) Amdt. Base; JAR
                 29.51 Amdt. Base; JAR 29.53 Amdt. Base; JAR 29.55 Amdt. Base; JAR 29.59 Amdt. Base; JAR 29.60
                 Amdt. Base; JAR 29.61 Amdt. Base; JAR 29.62 Amdt. Base; JAR 29.64 Amdt. Base; JAR 29.65 (a)
                 Amdt. Base; JAR 29.67 (a) Amdt. Base; JAR 29.75 Amdt. Base; JAR 29.77 Amdt. Base; JAR 29.79
                 Amdt. Base; JAR 29.81 Amdt. Base; JAR 29.85 Amdt. Base; JAR 29.87 (a) Amdt. Base; FAR 29.861(a)
                 Amdt. 26; FAR 29.901(c) Amdt. 25 for engines installations only; FAR 29.901 (c) Amdt. 25. For
                 engines installation only; FAR 29.903(b), (c), (e) Amdt. 31; FAR 29.908(a) Amdt. 25; FAR 29.923
                 Amdt. 23; FAR 27.927 (a), (b) Amdt. 12; FAR 29.927 (c)(1) Amdt. 26; FAR 29.953 (a) Amdt. Base;
                 JAR 29.1027(a) Amdt. Base; JAR 29.1045 (a)(1), (b), (c), (d), (f) Amdt. Base; JAR 29.1047 (a) Amdt.
                 Base; JAR 29.1181 (a) Amdt. Base; JAR 29.1187 (e) Amdt. Base; JAR 29.1189 (c) Amdt. Base; JAR
                 29.1191 (a)(1) Amdt. Base; JAR 29.1193 (e) Amdt. Base; JAR 29.1305 (a)(6), (b) Amdt. Base; JAR
                 29.1309 (b)(2)(i), (d) Amdt. Base; JAR 29.1323 (e)(1) Amdt. Base; JAR 29.1331 (b) Amdt. Base; JAR
                 29.1587 (a) Amdt. Base. The JAR requirements listed above meet or exceed the FAR Part 27 and FAR
                 Part 29 CAT A. requirements.

NOTE 11.    The Model A109E is eligible for operations on clear airfield and helipad with the “Equivalent Category A”
            when the installation P/N 109-0811-39 (all the approved dashes) is incorporated and the helicopter is
            operated in accordance with the Model A109E Flight Manual Supplement No. 12 Equivalent Category “A”
            operations.

                 In addition to the paragraphs of the Certification Basis, the A109E must comply also with the following
                 paragraphs:
                 JAR 29.45(a),(b)(2) Amendment base; JAR 29.49(a) Amendment base; JAR 29.51 Amendment base;
                 JAR 29.53 Amendment base; JAR 29.55 Amendment base, JAR 29.59 Amendment base; JAR 29.60
                 Amendment base; JAR 29.61 Amendment base; JAR 29.62 Amendment base; JAR 29.64 Amendment
                 base; JAR 29.65 (a) Amendment base; JAR 29.67 (a) Amendment base; JAR 29.75 Amendment base;
                 JAR 29.77 Amendment base; JAR 29.79 Amendment base; JAR 29.81 Amendment base; JAR 29.85
                 Amendment base; JAR 29.87 (a) Amendment base; (JAR 29.571 Amendment base Fatigue evaluation of
                 structure.) AC Material only: AC 29-2A Item 230 Paragraph 10; JAR 29.861 (a) Amendment base; JAR
                 29.901 (c) Amendment base; JAR 29.903 (b), (c), (e) Amendment base; JAR 29.908 (a) Amendment
                 base; JAR 29.927 (c)(1), JAR 29.953(a) Amendment base; JAR 29.1027(a) Amendment base; JAR
                 29.1045 (a)(1), (b), (c), (d), (f) Amendment base; JAR 29.1047 (a) Amendment base; JAR 29.1181(a)(1)
                 Amendment base; JAR 29.1193 (e) Amendment base; JAR 29.1195(a), (d) Amendment base; JAR
                 29.1305 (a)(6),(b) Amendment base; JAR 29.1309 (b)(2)(i), (d) Amendment base; JAR 29.1323 (c)(1)
                 Amendment base; JAR 29.1331 (b) Amendment base; JAR 29.1351(d)(2) Amendment base; JAR
                 29.1587 (a) Amendment base. The JAR requirements listed above meets the FAR Part 27 and FAR Part
                 29 CAT A. requirements.

NOTE 12.    For the models A109K2 and A109E that has been certified with ditching provisions in accordance with RFM
            supplements No. 22 & 21 respectively the certification basis has been updated adding with the following
            paragraphs: FAR 27.563 Amendment 26, FAR 27.801 Amendment 11, FAR 27.807 Amendment 26, FAR
            27.1411 Amendment 11, FAR 27.1415 Amendment 11.

NOTE 13.    The model A109E, A109S and AW109SP rotorcraft employ electronic engine controls, commonly named
            Full Authority Digital Engine Controls (FADEC), and is recognized to be more susceptible to
            Electromagnetic Interference (EMI) than rotorcraft that have only manual (non-electronic) controls. EMI
            may be the result of radiated or conducted interference. For this reason modifications that add or change
            systems that have the potential for EMI, must be either qualified to a standard acceptable to the FAA or tested
            at the time of installation for interference to the FADEC. This type of testing must employ the particular
            FADEC’s diagnostic techniques and external diagnostic techniques. The test procedure must be FAA
            approved.

NOTE 14.    The model A109E may be equipped with either PW206C or TM 2K1 turboshaft engines. Changes to the
            approved TC holder Type Design, that may have an effect on engine installation or operation, must be limited
            in applicability to the engine installation for which they have been tested and approved.

NOTE 15.    Model A109 helicopters may be converted to Model A109A helicopters in accordance with EASA/ENAC-
            approved Service Instructions No. A109-1.
      Case 2:20-cv-06393-RBS Document 18-16 Filed 05/07/21 Page 65 of 65
                                            Page 46 of 46                                                H7EU, Rev 29

NOTE 16.    Cabin Interior and Seating Configurations must be approved.

NOTE 17.    Any changes to the type design of this helicopter by means of an amended type certificate (TC),
             supplemental type certificate (STC), or amended STC, requiring instructions for continued airworthiness
            (ICA's) must be submitted thru the project aircraft certification office (ACO) for review and acceptance
             by the Fort Worth -Aircraft Evaluation Group (FTW-AEG) Flight Standards District Office (FSDO) prior
            to the aircraft delivery, or upon issuance of the first standard airworthiness certificate for the affected
            aircraft, whichever occurs later as prescribed by Title 14 CFR 21.50. Type design changes by means of a
            field approval that require ICA's must have those ICA's reviewed by the field approving FSDO.

NOTE 18.    Effective August 24, 2006, the Agusta model A119, from serial number 14517 up to 14700, and the Agusta
            model AW119 MKII, from serial number 14701 and on, are approved for production at Agusta Aerospace
            Corporation's (AAC), Philadelphia facility under Production Certificate PC 120NE. This PC is based on a
            Decision Paper / Licensing Agreement approved on February 24, 2005. All technical data previously
            developed by Agusta S.p A. in support of this model and approved by ENAC, and further approved by the
            FAA under the requirements of FAR 21.29 and the BASA between the US and Italy, are still in effect and
            any revisions to that data will still need to be FAA approved as previously agreed upon prior to the issuance
            of this PC. All export tags will need to document that this model and serial number were manufactured in
            Agusta AAC’s Philadelphia facility.

            Effective 01 June 2011, the Agusta Aerospace Corporation name was changed to AgustaWestland
            Philadelphia Corporation.

            Effective 02 December 2011, PC120NE was changed to reflect the Agusta Aerospace Corporation name
            change to AgustaWestland Philadelphia Corporation


NOTE 19.    The Model A109S is eligible for Category A operations when the installation P/N 109-0823-98
            (all the approved dash numbers) is incorporated and the helicopter is operated in accordance
            with the Model A109S Rotorcraft Flight Manual No. 109G0040A013 and
            No. 109G0040A014 RFM Optional Equipment Supplements No. 7 Category A Operations.

            In addition to the paragraphs of the Certification Basis, the A109S complies with JAR 27 Appendix C.

            The JAR requirements listed in the JAR 27 Appendix C meets the Appendix C to FAR PART 27 Criteria for
            Category A.

            The Model A109S with Trekker Kit P/N 109G0000F01 is eligible for Category A operations when the
            Engine Fire Extinguisher Kit P/N 109-0811-39-109 is installed.
            Refer to RFM 109G0040A034 Supplement No. 4 Category A Operations.

            In addition to the paragraphs of the Certification Basis, the A109S with Trekker Kit P/N 109G0000F01
            complies with CS 27 Amdt.3 Appendix C.

            The CS requirements listed in the CS 27 Appendix C meets the Appendix C to FAR PART 27 Criteria for
            Category A. Refer to Leonardo document No. 109G0274A001.

NOTE 20.    The Model AW109SP is eligible for Category A operations when operated in accordance with the Model
            AW109SP Rotorcraft Flight Manual No. 109G0040A018 and No. 109G0040A019 RFM Optional
            Equipment Supplements No. 4 Category A Operations.

            In addition to the paragraphs of the Certification Basis, the AW109SP complies with CS 27 Appendix C.

            The CS requirements listed in the CS 27 Appendix C meets the Appendix C to FAR PART 27 Criteria for
            Category A.

NOTE 21.    For models AW119MKII, Pilot and Copilot Crashworthy Seats Installation Kit P/N 109G2510F04 and
            Passenger Crashworthy Seats Installation Kit P/N 109G2520F45 are eligible for installation on helicopters
            S/N 15001 and subs.




                                                  ….. END …..
